Exhibit 10.3

 

EXECUTION COPY

 

AMENDED AND RESTATED U.S. PLEDGE AGREEMENT

 

AMENDED AND RESTATED U.S. PLEDGE AGREEMENT (as amended, modified or supplemented
from time to time, this “Agreement”), dated as of March 26, 2002, amended and
restated as of August 18, 2003, and amended and restated as of June 28, 2005
(such date hereinafter being referred to as the “Amendment and Restatement
Effective Date”), made by each of the undersigned pledgors (each a “Pledgor”
and, together with any other entity that becomes a pledgor hereunder pursuant to
Section 25 hereof, the “Pledgors”) to BANK OF AMERICA, N.A., as collateral agent
(together with any successor collateral agent, the “Pledgee”), for the benefit
of the Secured Creditors (as defined below) and acknowledged and agreed to by
U.S. BANK NATIONAL ASSOCIATION, as trustee (together with any successor trustee,
the “Senior Secured Notes Trustee”) for the benefit of the holders from time to
time of the Senior Secured Notes (as defined below).  Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined (or, at any
time on or after the first date when all Credit Document Obligations (as defined
below) shall have been repaid in full, all Letters of Credit have been
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and the Total Commitments under the Credit Agreement have been terminated
and thereafter for so long as no Credit Agreement is in effect, the Credit
Agreement as in effect on such date immediately prior to such repayment and
termination, provided that all determinations required to be made to the
satisfaction of the Administrative Agent and all matters required to be
acceptable to the Administrative Agent in each case as provided in any such
definition shall, after such date, instead be required to be made to the
satisfaction of the Collateral Agent or be required to be acceptable to the
Collateral Agent, as the case may be).

 

W I T N E S S E T H :

 

WHEREAS, Williams Scotsman International, Inc. (formerly known as Scotsman
Holdings, Inc.) (“Holdings”) and Williams Scotsman, Inc. (the “Borrower”), are
parties to a certain Credit Agreement, dated as of March 26, 2002, with the
lenders party thereto, Deutsche Bank Trust Company Americas (“DBTCA”), as
administrative agent, and certain other Persons, as amended by a First
Amendment, dated as of February 27, 2003, a Second Amendment, dated as of
August 11, 2003, a Third Amendment, dated as of December 22, 2003, a Fourth
Amendment, dated as of September 24, 2004 and a Fifth Amendment, dated as of
April 15, 2005 (as so amended, the “Existing Credit Agreement”);

 

WHEREAS, the Pledgors (other than Holdings) and the Senior Secured Notes Trustee
have entered into an Indenture, dated as of August 18, 2003 (as amended,
modified or supplemented from time to time, the “Senior Secured Notes
Indenture”), providing for (i) the issuance by the Borrower of its 10% Senior
Second Secured Notes due 2008 and all Senior Secured Notes issued upon any
exchange offer as contemplated in the Senior Secured Notes Indenture (the
“Senior Secured Notes”) to the holders thereof from time to time (the “Senior
Secured Noteholders” and, together with the Senior Secured Notes Trustee, the
“Second Lien Creditors” and, together with the First Lien Creditors, the
“Secured Creditors”) and (ii) the guaranty by each Guarantor (as defined in the
Senior Secured Notes Indenture) and the

 

--------------------------------------------------------------------------------


 

Subordinated Guarantor (as defined in the Senior Secured Notes Indenture) of the
Borrower’s obligations under the Senior Secured Notes Indenture and the Senior
Secured Notes (each such guaranty, together with the Senior Secured Notes
Indenture and the Senior Secured Notes, are herein called the “Senior Secured
Notes Documents”);

 

WHEREAS, pursuant to the Holdings Secured Guaranty, Holdings has guaranteed to
the First Lien Creditors the payment when due of all First Lien Obligations of
the Borrower as described therein;

 

WHEREAS, pursuant to the U.S. Subsidiaries Guaranty, each Subsidiary Guarantor
has jointly and severally guaranteed to the First Lien Creditors the payment
when due of all Guaranteed Obligations as described therein;

 

WHEREAS, each Pledgor and the Collateral Agent entered into the U.S. Pledge
Agreement, dated as of March 26, 2002 and amended and restated as of August 18,
2003 (as amended, modified or supplemented through, but not including, the
Amendment and Restatement Effective Date, the “Original U.S. Pledge Agreement”),
pursuant to which the Pledgors granted a security interest in the Collateral for
the benefit of the Secured Creditors under, and as defined in, the Original U.S.
Pledge Agreement;

 

WHEREAS, it was a condition precedent to the making of loans to, and the
issuance of, and participation in, letters of credit for the account of the
Borrower under the Existing Credit Agreement that each Pledgor shall have
executed and delivered to the Collateral Agent the Original U.S. Pledge
Agreement;

 

WHEREAS, it was a condition precedent to the issuance of the Senior Secured
Notes by the Borrower under the Senior Secured Notes Indenture that each Pledgor
(other than Holdings) shall have executed and delivered the Original U.S. Pledge
Agreement;

 

WHEREAS, BofA and DBTCA have purchased from the other lenders party to the
Existing Credit Agreement all of such lenders’ right, title and interest in and
to the Existing Credit Agreement and the documents and instruments executed and
delivered in connection therewith (with certain exceptions), all pursuant to a
certain Assignment and Assumption Agreement (the “Bank Assignment Agreement”),
dated as of the Amendment and Restatement Effective Date, among BofA, DBTCA, the
other lenders party to the Existing Credit Agreement, the administrative agent
and collateral agent under the Existing Credit Agreement, the Borrower and
Holdings;

 

WHEREAS, Holdings, the Borrower, the financial institutions from time to time
party thereto (the “Lenders”), BofA, as Administrative Agent (together with any
successor administrative agent, the “Administrative Agent”), DBTCA, as
Syndication Agent, Citicorp USA, Inc., Wells Fargo Bank, N.A. and Lehman
Commercial Paper, Inc., as Co-Documentation Agents, and Banc of America
Securities LLC and Deutsche Bank Securities Inc., as Co-Lead Arrangers and Joint
Book Runners, desire to amend and restate the Existing Credit Agreement in its
entirety and have entered into an Amended and Restated Credit Agreement, dated
as of the Amendment and Restatement Effective Date, (as further amended,
modified, extended, renewed, replaced, restated or supplemented from time to
time, and including any agreement or

 

2

--------------------------------------------------------------------------------


 

agreements extending the maturity of, or refinancing or restructuring
(including, but not limited to, the inclusion of additional borrowers or
guarantors thereunder or any increase in the amount borrowed) all or any portion
of, the indebtedness under such agreement or any successor agreement or
agreements, whether or not with the same agent, trustee, representative, lenders
or holders, the “Credit Agreement”), providing for the amendment and restatement
of the Existing Credit Agreement and the making of Loans and the issuance of,
and participation in, Letters of Credit for the account of the Borrower as
contemplated therein (the Lenders, each Issuing Lender, the Administrative Agent
and its affiliates, the Collateral Agent and each other Agent (as defined in the
Credit Agreement) are herein called the “Bank Creditors”);

 

WHEREAS, the Borrower may from time to time be party to one or more interest
rate agreements (including, without limitation, interest rate swaps, caps,
floors, collars, and similar agreements) (collectively, the “Interest Rate
Agreements”) with BofA, any Lender, any affiliate thereof or a syndicate of
financial institutions organized by BofA or an affiliate of BofA (even if BofA
or any such Lender ceases to be a Lender under the Credit Agreement for any
reason), and any institution that participates, and in each case their
subsequent assigns, in such Interest Rate Agreement (collectively, the “Interest
Rate Creditors”, and the Interest Rate Creditors together with the Bank
Creditors, collectively, the “First Lien Creditors”);

 

WHEREAS, pursuant to the Bank Assignment Agreement, DBTCA, as collateral agent
under the Original U.S. Pledge Agreement, assigned and transferred all of its
right, title and interest in and to the Original U.S. Pledge Agreement to the
Collateral Agent.

 

WHEREAS, it is a condition precedent to the amendment and restatement of the
Existing Credit Agreement and to the making of Loans to, and the issuance of,
and participation in, Letters of Credit for the account of the Borrower under
the Credit Agreement that the Original U.S. Pledge Agreement be amended and
restated in its entirety;

 

NOW, THEREFORE, the parties hereto agree that the Original U.S. Pledge Agreement
shall be and hereby is amended and restated in its entirety as follows:

 

1.  SECURITY FOR OBLIGATIONS.  This Agreement is made by each Pledgor for the
benefit of the Secured Creditors to secure:

 

(i)                                     the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, liabilities and indebtedness (including, without limitation, all
interest that accrues after the commencement of any case, proceeding or other
action relating to the bankruptcy, insolvency, reorganization or similar
proceeding of any Pledgor at the rate provided for in the respective
documentation, whether or not a claim for post-petition interest is allowed in
any such proceeding), reimbursement obligations under Letters of Credit, fees,
costs and indemnities) of each Pledgor to the Bank Creditors, whether now
existing or hereafter incurred under, arising out of, or in connection with, the
Credit Agreement and the other Credit Documents to which such Pledgor is a party
(including, in the case of each Pledgor that is a Guarantor, all such
obligations, liabilities and indebtedness of such Pledgor under the respective
Guaranty to which it is a party) and the due performance and compliance by such
Pledgor with all of the terms, conditions and agreements contained in the Credit
Agreement and

 

3

--------------------------------------------------------------------------------


 

in such other Credit Documents (all such obligations, liabilities and
indebtedness under this clause (i), except to the extent consisting of
obligations or indebtedness with respect to Interest Rate Agreements, being
herein collectively called the “Credit Document Obligations”);

 

(ii)                                  the full and prompt payment when due
(whether at stated maturity, by acceleration or otherwise) of all obligations,
liabilities and indebtedness (including, without limitation, all interest that
accrues after the commencement of any case, proceeding or other action relating
to the bankruptcy, insolvency, reorganization or similar proceeding of any
Pledgor at the rate provided for in the respective documentation, whether or not
a claim for post-petition interest is allowed in any such proceeding) owing by
such Pledgor to the Interest Rate Creditors under, or with respect to each
Interest Rate Agreement, whether such Interest Rate Agreement is now in
existence or hereafter arising, and the due performance and compliance with the
terms, conditions and agreements of each such Interest Rate Agreement by such
Pledgor including, in the case of Pledgors other than the Borrower, all
obligations, liabilities and indebtedness under the Holdings Secured Guaranty
and Subsidiaries Guaranty (as applicable), in each case, in respect of the
Interest Rate Agreements, and the due performance and compliance by such Pledgor
with all of the terms, conditions and agreements contained therein (all such
obligations, liabilities and indebtedness described in this clause (ii) being
herein collectively called the “Interest Rate Obligations”);

 

(iii)                               the full and prompt payment when due
(whether at the stated maturity, by acceleration or otherwise) of all
obligations, indebtedness and liabilities (including, without limitation,
principal, premium and interest (including, without limitation, all interest
that accrues after the commencement of any case, proceeding or other action
relating to the bankruptcy, insolvency, reorganization or similar proceeding of
any Pledgor at the rate provided for in the respective documentation, whether or
not a claim for post-petition interest is allowed in any such proceeding)) owing
by such Pledgor to the Second Lien Creditors, whether now existing or hereafter
incurred under, arising out of, or in connection with the Senior Secured Notes
and the other Senior Secured Notes Documents to which such Pledgor is a party
(including all such obligations, indebtedness and liabilities of such Pledgor
under any guaranty constituting a Senior Secured Notes Document) and the due
performance and compliance by such Pledgor with all of the terms, conditions and
agreements contained in the Senior Secured Notes and in such other Senior
Secured Notes Documents (all such obligations, indebtedness and liabilities
under this clause (iii) being herein collectively called the “Second Lien
Obligations”);

 

(iv)                              any and all sums advanced by the Pledgee in
order to preserve the Collateral (as hereinafter defined) and/or preserve its
security interest therein;

 

(v)                                 in the event of any proceeding for the
collection or enforcement of any indebtedness, obligations, or liabilities of
such Pledgor referred to in clauses (i) through (iii) above, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Pledgee of its
rights hereunder, together with reasonable attorneys’ fees and court costs;

 

4

--------------------------------------------------------------------------------


 

(vi)                              all amounts paid by any Indemnitee as to which
such Indemnitee has the right to reimbursement under Section 11 of this
Agreement; and

 

(vii)                           all amounts owing to any Agent pursuant to any
of the Credit Documents in its capacity as such;

 

all such obligations, liabilities, indebtedness, sums and expenses set forth in
clauses (i) through (vii) of this Section 1 being collectively called the
“Obligations”, it being acknowledged and agreed that the “Obligations” shall
include extensions of credit of the types described above, whether outstanding
on the date of this Agreement or extended from time to time after the date of
this Agreement.

 

2.  DEFINITIONS.  (a)  Reference to singular terms shall include the plural and
vice versa.

 


(B)                                 THE FOLLOWING CAPITALIZED TERMS USED HEREIN
SHALL HAVE THE DEFINITIONS SPECIFIED BELOW:


 

“Administrative Agent” has the meaning set forth in the recitals hereto.

 

“Adverse Claim” has the meaning given such term in Section 8-102(a)(1) of the
UCC.

 

“Agreement” has the meaning set forth in the preamble hereof.

 

“Amendment and Restatement Effective Date” has the meaning set forth in the
preamble hereof.

 

“Bank Assignment Agreement” has the meaning set forth in the recitals hereto.

 

“Bank Creditors” has the meaning set forth in the recitals hereto.

 

“BofA” means Bank of America, N.A., and shall include any successor thereto.

 

“Borrower” has the meaning set forth in the recitals hereto.

 

“Canadian Corporation” has the meaning set forth in the definition of “Stock”.

 

“Certificated Security” has the meaning given such term in
Section 8-102(a)(4) of the UCC.

 

“Clearing Corporation” has the meaning given such term in Section 8-102(a)(5) of
the UCC.

 

“Collateral” has the meaning set forth in Section 3.1 hereof.

 

“Collateral Accounts” means any and all accounts established and maintained by
the Pledgee in the name of any Pledgor to which Collateral may be credited.

 

5

--------------------------------------------------------------------------------


 

“Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Credit Document Obligations” has the meaning set forth in Section 1(i) hereof.

 

“DBTCA” means Deutsche Bank Trust Company Americas (formerly known as Bankers
Trust Company), and shall include any successor thereto.

 

“Domestic Corporation” has the meaning set forth in the definition of “Stock.”

 

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

 

“Event of Default” shall mean any Event of Default (or similar term) under, and
as defined in, the Credit Agreement or any Interest Rate Agreement entered into
with an Interest Rate Creditor and shall in any event include, without
limitation, (i) any payment default under the Credit Agreement, any Interest
Rate Agreement or any Senior Secured Notes Document (in each case after the
expiration of any applicable grace period) and (ii) at any time after the First
Lien Obligations have been paid in full, all Letters of Credit have been
terminated or cash collateralized in a manner satisfactory to the Administrative
Agent and all Commitments have been terminated, any “Event of Default” (or
similar term) under, and as defined in, the Senior Secured Notes Indenture.

 

“Financial Asset” has the meaning given such term in Section 8-102(a)(9) of the
UCC.

 

“First Lien Creditors” has the meaning set forth in the recitals to this
Agreement.

 

“First Lien Obligations” shall mean all Credit Document Obligations and all
Interest Rate Obligations.

 

“Holdings” has the meaning set forth in the recitals hereto.

 

“Holdings Excluded Collateral” shall mean all of Holding’s right, title and
interest in and to all cash and cash equivalents (including, without limitation,
Cash Equivalents) and any deposit accounts (as defined in the UCC) and all other
collateral described in clause (a) of Section 3.1 (in each instance, so long as,
with respect to any cash or cash equivalents contributed, distributed or
otherwise transferred to Holdings by the Borrower or any of its Subsidiaries
(whether or not in a deposit account or any other account referred to in clause
(a) of Section 3.1), the distribution, contribution or other transfer of any
such cash and cash equivalents to Holdings was not prohibited by the terms of
any Credit Document).

 

“Indemnitees” has the meaning set forth in Section 11 hereof.

 

“Instrument” has the meaning given such term in Section 9-102(a)(47) of the UCC.

 

“Interest Rate Agreements” has the meaning set forth in the recitals hereto.

 

“Interest Rate Obligations” has the meaning set forth in Section 1(ii) hereof.

 

6

--------------------------------------------------------------------------------


 

“Investment Property” has the meaning given such term in Section 9-102(a)(49) of
the UCC.

 

“Lenders” has the meaning set forth in the recitals hereto.

 

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned or represented by any Limited Liability Company
Interest.

 

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.

 

“Non-Canadian Foreign Corporation” has the meaning set forth in the definition
of “Stock”.

 

“Notes” means all promissory notes from time to time issued to, or held by, each
Pledgor.

 

“Obligations” has the meaning set forth in Section 1 hereof.

 

“Original U.S. Pledge Agreement” has the meaning set forth in the recitals
hereto.

 

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

 

“Partnership Interest” means the entire general partnership interest or limited
partnership interest at any time owned by any Pledgor in any general partnership
or limited partnership.

 

“Person” means any individual, partnership, joint venture, firm, corporation,
association, limited liability company, trust or other enterprise or any
government or political subdivision or any agency, department or instrumentality
thereof.

 

“Pledged Notes” has the meaning set forth in Section 3.5 hereof.

 

“Pledgee” has the meaning set forth in the preamble hereof.

 

“Pledgor” has the meaning set forth in the preamble hereof.

 

“Proceeds” has the meaning given such term in Section 9-102(a)(64) of the UCC.

 

“Required Secured Creditors” has the meaning set forth in the U.S. Security
Agreement.

 

“Second Lien Creditors” has the meaning set forth in the recitals hereto.

 

7

--------------------------------------------------------------------------------


 

“Second Lien Excluded Collateral” has the meaning set forth in the U.S. Security
Agreement.

 

“Second Lien Obligations” has the meaning provided in Section 1(iii) hereof.

 

“Secured Creditors” has the meaning set forth in the recitals hereto.

 

“Secured Debt Agreements” has the meaning set forth in Section 5 hereof.

 

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

 

“Security” and “Securities” has the meaning given such term in
Section 8-102(a)(15) of the UCC and shall in any event also include all Stock
and all Notes.

 

“Security Entitlement” has the meaning given such term in Section 8-102(a)(17)
of the UCC.

 

“Senior Secured Noteholders” has the meaning provided in the recitals hereto.

 

“Senior Secured Notes” shall have the meaning set forth in the recitals hereto.

 

“Senior Secured Notes Documents” has the meaning set forth in the recitals
hereto.

 

“Senior Secured Notes Indenture” has the meaning set forth in the recitals
hereto.

 

“Senior Secured Notes Trustee” has the meaning set forth in the preamble hereto.

 

“Stock” means (x) with respect to corporations incorporated under the laws of
the United States or any State or territory thereof (each a “Domestic
Corporation”), all of the issued and outstanding shares of capital stock at any
time owned by any Pledgor of any Domestic Corporation, (y) with respect to
corporations incorporated or organized under the laws of Canada or any province
thereof (each a “Canadian Corporation”) all of the issued outstanding shares of
capital stock at any time owned by any Pledgor of any Canadian Corporation and
(z) with respect to any Corporation which is not a Domestic Corporation or a
Canadian Corporation (each a “Non-Canadian Foreign Corporation”), all of the
issued outstanding shares of capital stock at any time owned by any Pledgor of
any such Non-Canadian Foreign Corporation; provided that if, at any time, the
granting of a pledge of more than 66-2/3% of the voting capital stock of any
Non-Canadian Foreign Subsidiary (as defined in the Credit Agreement) would give
rise to  “deemed dividend” tax consequences under Section 956 of the Code, then
not more than 65% of the outstanding voting capital stock) (plus 100% of the
non-voting capital stock) of such Non-Canadian Foreign Subsidiary shall be
required to be pledged pursuant to this Agreement.

 

“Subsidiary” means, as to any Person, (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have voting power by reason of the

 

8

--------------------------------------------------------------------------------


 

happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.

 

“Termination Date” has the meaning set forth in Section 19 hereof.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York
from time to time; provided that all references herein to specific sections or
subsections of the UCC are references to such sections or subsections, as the
case may be, of the Uniform Commercial Code as in effect in the State of New
York on the Amendment and Restatement Effective Date.

 

“Uncertificated Security” has the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

“U.S. Security Agreement” means the Amended and Restated U.S. Security
Agreement, dated as of March 26, 2002, amended and restated as of August 18,
2003, and amended and restated as of June    , 2005, by and among the Pledgee,
the Pledgors and the Senior Secured Notes Trustee, as same may be further
amended, modified, supplemented, amended and restated or replaced from time to
time in accordance with the terms thereof.

 

3.  PLEDGE OF SECURITIES, ETC.

 

3.1.  Pledge.  To secure the Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant, pledge and assign to
the Pledgee for the benefit of Secured Creditors, and does hereby create (and,
to the extent the following constitutes “Collateral” under, and as defined in,
the Original Pledge Agreement, does hereby reconfirm (without interruption) its
creation, grant, pledge and assignment to the Pledgee under the Original U.S.
Pledge Agreement of) a continuing security interest (subject to those Liens
permitted to exist with respect to the Collateral pursuant to the terms of all
Secured Debt Agreements then in effect) in favor of the Pledgee for the benefit
of Secured Creditors, in all of the right, title and interest in and to the
following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

 


(A)                                  EACH OF THE COLLATERAL ACCOUNTS (TO THE
EXTENT A SECURITY INTEREST THEREIN IS NOT CREATED PURSUANT TO THE U.S. SECURITY
AGREEMENT), INCLUDING ANY AND ALL ASSETS OF WHATEVER TYPE OR KIND DEPOSITED BY
SUCH PLEDGOR IN SUCH COLLATERAL ACCOUNT, WHETHER NOW OWNED OR HEREAFTER
ACQUIRED, EXISTING OR ARISING, INCLUDING, WITHOUT LIMITATION, ALL FINANCIAL
ASSETS, INVESTMENT PROPERTY, MONEYS, CHECKS, DRAFTS, INSTRUMENTS, SECURITIES OR
INTERESTS THEREIN OF ANY TYPE OR NATURE DEPOSITED OR REQUIRED BY THE CREDIT
AGREEMENT OR ANY OTHER SECURED DEBT AGREEMENT TO BE DEPOSITED IN SUCH COLLATERAL
ACCOUNT, AND ALL INVESTMENTS AND ALL CERTIFICATES AND OTHER INSTRUMENTS
(INCLUDING DEPOSITORY RECEIPTS, IF ANY) FROM TIME TO TIME REPRESENTING OR
EVIDENCING THE SAME, AND ALL DIVIDENDS, INTEREST, DISTRIBUTIONS, CASH AND OTHER
PROPERTY FROM TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN
RESPECT OF OR IN EXCHANGE FOR ANY OR ALL OF THE FOREGOING;

 

9

--------------------------------------------------------------------------------


 


(B)                                 ALL SECURITIES OWNED BY SUCH PLEDGOR FROM
TIME TO TIME AND ALL OPTIONS AND WARRANTS OWNED BY SUCH PLEDGOR FROM TIME TO
TIME TO PURCHASE SECURITIES;


 


(C)                                  ALL LIMITED LIABILITY COMPANY INTERESTS
OWNED BY SUCH PLEDGOR FROM TIME TO TIME AND ALL OF ITS RIGHT, TITLE AND INTEREST
IN EACH LIMITED LIABILITY COMPANY TO WHICH EACH SUCH INTEREST RELATES, WHETHER
NOW EXISTING OR HEREAFTER ACQUIRED, INCLUDING, WITHOUT LIMITATION, TO THE
FULLEST EXTENT PERMITTED UNDER THE TERMS AND PROVISIONS OF THE DOCUMENTS AND
AGREEMENTS GOVERNING SUCH LIMITED LIABILITY COMPANY INTERESTS AND APPLICABLE
LAW:


 

(A)                              ALL THE CAPITAL THEREOF AND ITS INTEREST IN ALL
PROFITS, LOSSES, LIMITED LIABILITY COMPANY ASSETS AND OTHER DISTRIBUTIONS TO
WHICH SUCH PLEDGOR SHALL AT ANY TIME BE ENTITLED IN RESPECT OF SUCH LIMITED
LIABILITY COMPANY INTERESTS;

 

(B)                                ALL OTHER PAYMENTS DUE OR TO BECOME DUE TO
SUCH PLEDGOR IN RESPECT OF LIMITED LIABILITY COMPANY INTERESTS, WHETHER UNDER
ANY LIMITED LIABILITY COMPANY AGREEMENT OR OTHERWISE, WHETHER AS CONTRACTUAL
OBLIGATIONS, DAMAGES, INSURANCE PROCEEDS OR OTHERWISE;

 

(C)                                ALL OF ITS CLAIMS, RIGHTS, POWERS,
PRIVILEGES, AUTHORITY, OPTIONS, SECURITY INTERESTS, LIENS AND REMEDIES, IF ANY,
UNDER ANY LIMITED LIABILITY COMPANY AGREEMENT OR OPERATING AGREEMENT, OR AT LAW
OR OTHERWISE IN RESPECT OF SUCH LIMITED LIABILITY COMPANY INTERESTS;

 

(D)                               ALL PRESENT AND FUTURE CLAIMS, IF ANY, OF SUCH
PLEDGOR AGAINST ANY SUCH LIMITED LIABILITY COMPANY FOR MONEYS LOANED OR
ADVANCED, FOR SERVICES RENDERED OR OTHERWISE;

 

(E)                                 ALL OF SUCH PLEDGOR’S RIGHTS UNDER ANY
LIMITED LIABILITY COMPANY AGREEMENT OR OPERATING AGREEMENT OR AT LAW TO EXERCISE
AND ENFORCE EVERY RIGHT, POWER, REMEDY, AUTHORITY, OPTION AND PRIVILEGE OF SUCH
PLEDGOR RELATING TO SUCH LIMITED LIABILITY COMPANY INTERESTS, INCLUDING ANY
POWER TO TERMINATE, CANCEL OR MODIFY ANY LIMITED LIABILITY COMPANY AGREEMENT OR
OPERATING AGREEMENT, TO EXECUTE ANY INSTRUMENTS AND TO TAKE ANY AND ALL OTHER
ACTION ON BEHALF OF AND IN THE NAME OF SUCH PLEDGOR IN RESPECT OF SUCH LIMITED
LIABILITY COMPANY INTERESTS AND ANY SUCH LIMITED LIABILITY COMPANY, TO MAKE
DETERMINATIONS, TO EXERCISE ANY ELECTION (INCLUDING, BUT NOT LIMITED TO,
ELECTION OF REMEDIES) OR OPTION OR TO GIVE OR RECEIVE ANY NOTICE, CONSENT,
AMENDMENT, WAIVER OR APPROVAL, TOGETHER WITH FULL POWER AND AUTHORITY TO DEMAND,
RECEIVE, ENFORCE, COLLECT OR RECEIPT FOR ANY OF THE FOREGOING OR FOR ANY LIMITED
LIABILITY COMPANY ASSET, TO ENFORCE OR EXECUTE ANY CHECKS, OR OTHER INSTRUMENTS
OR ORDERS, TO FILE ANY CLAIMS AND TO TAKE ANY ACTION IN CONNECTION WITH ANY OF
THE FOREGOING (WITH ALL OF THE FOREGOING RIGHTS ONLY TO BE EXERCISABLE UPON THE
OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT); AND

 

(F)                                 ALL OTHER PROPERTY HEREAFTER DELIVERED IN
SUBSTITUTION FOR OR IN ADDITION TO ANY OF THE FOREGOING, ALL CERTIFICATES AND
INSTRUMENTS REPRESENTING OR EVIDENCING SUCH OTHER PROPERTY AND ALL CASH,
SECURITIES, INTEREST, DIVIDENDS, RIGHTS AND

 

10

--------------------------------------------------------------------------------


 

OTHER PROPERTY AT ANY TIME AND FROM TIME TO TIME RECEIVED, RECEIVABLE OR
OTHERWISE DISTRIBUTED IN RESPECT OF OR IN EXCHANGE FOR ANY OR ALL THEREOF;

 


(D)                                 ALL PARTNERSHIP INTERESTS OWNED BY SUCH
PLEDGOR FROM TIME TO TIME AND ALL OF ITS RIGHT, TITLE AND INTEREST IN EACH
PARTNERSHIP TO WHICH EACH SUCH INTEREST RELATES, WHETHER NOW EXISTING OR
HEREAFTER ACQUIRED, INCLUDING, WITHOUT LIMITATION, TO THE FULLEST EXTENT
PERMITTED UNDER THE TERMS AND PROVISIONS OF THE DOCUMENTS AND AGREEMENTS
GOVERNING SUCH PARTNERSHIP INTERESTS AND APPLICABLE LAW:


 

(A)                              ALL THE CAPITAL THEREOF AND ITS INTEREST IN ALL
PROFITS, LOSSES, PARTNERSHIP ASSETS AND OTHER DISTRIBUTIONS TO WHICH SUCH
PLEDGOR SHALL AT ANY TIME BE ENTITLED IN RESPECT OF SUCH PARTNERSHIP INTERESTS;

 

(B)                                ALL OTHER PAYMENTS DUE OR TO BECOME DUE TO
SUCH PLEDGOR IN RESPECT OF PARTNERSHIP INTERESTS, WHETHER UNDER ANY PARTNERSHIP
AGREEMENT OR OTHERWISE, WHETHER AS CONTRACTUAL OBLIGATIONS, DAMAGES, INSURANCE
PROCEEDS OR OTHERWISE;

 

(C)                                ALL OF ITS CLAIMS, RIGHTS, POWERS,
PRIVILEGES, AUTHORITY, OPTIONS, SECURITY INTERESTS, LIENS AND REMEDIES, IF ANY,
UNDER ANY PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT, OR AT LAW OR OTHERWISE
IN RESPECT OF SUCH PARTNERSHIP INTERESTS;

 

(D)                               ALL PRESENT AND FUTURE CLAIMS, IF ANY, OF SUCH
PLEDGOR AGAINST ANY SUCH PARTNERSHIP FOR MONEYS LOANED OR ADVANCED, FOR SERVICES
RENDERED OR OTHERWISE;

 

(E)                                 ALL OF SUCH PLEDGOR’S RIGHTS UNDER ANY
PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT OR AT LAW TO EXERCISE AND ENFORCE
EVERY RIGHT, POWER, REMEDY, AUTHORITY, OPTION AND PRIVILEGE OF SUCH PLEDGOR
RELATING TO SUCH PARTNERSHIP INTERESTS, INCLUDING ANY POWER TO TERMINATE, CANCEL
OR MODIFY ANY PARTNERSHIP AGREEMENT OR OPERATING AGREEMENT, TO EXECUTE ANY
INSTRUMENTS AND TO TAKE ANY AND ALL OTHER ACTION ON BEHALF OF AND IN THE NAME OF
ANY OF SUCH PLEDGOR IN RESPECT OF SUCH PARTNERSHIP INTERESTS AND ANY SUCH
PARTNERSHIP, TO MAKE DETERMINATIONS, TO EXERCISE ANY ELECTION (INCLUDING, BUT
NOT LIMITED TO, ELECTION OF REMEDIES) OR OPTION OR TO GIVE OR RECEIVE ANY
NOTICE, CONSENT, AMENDMENT, WAIVER OR APPROVAL, TOGETHER WITH FULL POWER AND
AUTHORITY TO DEMAND, RECEIVE, ENFORCE, COLLECT OR RECEIPT FOR ANY OF THE
FOREGOING OR FOR ANY PARTNERSHIP ASSET, TO ENFORCE OR EXECUTE ANY CHECKS, OR
OTHER INSTRUMENTS OR ORDERS, TO FILE ANY CLAIMS AND TO TAKE ANY ACTION IN
CONNECTION WITH ANY OF THE FOREGOING (WITH ALL OF THE FOREGOING RIGHTS ONLY TO
BE EXERCISABLE UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF
DEFAULT); AND

 

(F)                                 ALL OTHER PROPERTY HEREAFTER DELIVERED IN
SUBSTITUTION FOR OR IN ADDITION TO ANY OF THE FOREGOING, ALL CERTIFICATES AND
INSTRUMENTS REPRESENTING OR EVIDENCING SUCH OTHER PROPERTY AND ALL CASH,
SECURITIES, INTEREST, DIVIDENDS, RIGHTS AND OTHER PROPERTY AT ANY TIME AND FROM
TIME TO TIME RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED IN RESPECT OF OR IN
EXCHANGE FOR ANY OR ALL THEREOF;

 

11

--------------------------------------------------------------------------------


 


(E)                                  ALL SECURITY ENTITLEMENTS OWNED BY SUCH
PLEDGOR FROM TIME TO TIME IN ANY AND ALL OF THE FOREGOING;


 


(F)                                    ALL FINANCIAL ASSETS AND INVESTMENT
PROPERTY OWNED BY SUCH PLEDGOR FROM TIME TO TIME; AND


 


(G)                                 ALL PROCEEDS OF ANY AND ALL OF THE
FOREGOING.


 

Notwithstanding anything to the contrary contained above or elsewhere in this
Agreement, (i) with respect to each Non-Canadian Foreign Subsidiary, if, at any
time, the pledge and assignment as otherwise contemplated herein of more than
66-2/3% of the voting capital stock of such Non-Canadian Foreign Subsidiary
would give rise to “deemed dividend” tax consequences under Section 956 of the
Code, then not more 65% of the outstanding voting capital stock (plus 100% of
the non-voting capital stock) of such Non-Canadian Foreign Subsidiary shall be
required to be pledged pursuant to this Agreement, (ii) the Second Lien
Creditors shall not have a security interest in, and the grant of security
interests pursuant to this Agreement for the benefit of the Second Lien
Creditors shall not extend to, any Second Lien Excluded Collateral, and with
respect to the Second Lien Creditors the term “Collateral” shall not include the
Second Lien Excluded Collateral, (iii) the term “Collateral” with respect to the
Second Lien Obligations shall not include any Collateral owned by Holdings or in
which Holdings has any direct right, title or interest, and the grant or pledge
of security interests hereunder by Holdings shall be solely for the benefit of
the First Lien Creditors and shall not secure any of the Second Lien Obligations
and Holdings shall not be a Pledgor with respect to the Second Lien Obligations
for any purpose whatsoever, (iv) to the extent that the granting or perfecting
of any assets or property of the Pledgors acquired after August 18, 2003
requires the consent of a third party that has not been obtained after the
Pledgors (other than Holdings) have used commercially reasonable efforts to
obtain such consent, the Secured Lien Creditors shall not have a security
interest in, and the grant of security interest pursuant to this Agreement for
the benefit of the Second Lien Creditors shall not extend to, any such property
or assets, (v) to the extent that a security interest in favor of the Second
Lien Creditors cannot be granted or perfected in certain assets or property of
the Pledgors under applicable law, the Second Lien Creditors shall not have a
security interest in, and the grant or pledge of security interest pursuant to
this Agreement for the benefit of the Second Lien Creditors that not extend to,
any such assets or property and (vi) the Secured Creditors shall not have a
security interest in, and the grant of security interest pursuant to this
Agreement for the benefit of the Secured Creditors shall not extend to, and the
“Collateral” shall not include any Holdings Excluded Collateral.

 

3.2.  Procedures.  (a)  To the extent that any Pledgor at any time or from time
to time owns, acquires or obtains any right, title or interest in any
Collateral, such Collateral shall automatically (and without the taking of any
action by the respective Pledgor) be pledged pursuant to Section 3.1 of this
Agreement and, in addition thereto, such Pledgor shall (to the extent provided
below) take the following actions as set forth below (as promptly as practicable
and, in any event, within 10 days after it obtains such Collateral) for the
benefit of the Pledgee and the Secured Creditors:

 

12

--------------------------------------------------------------------------------


 

(I)                                     WITH RESPECT TO A CERTIFICATED SECURITY
(OTHER THAN A CERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING
CORPORATION), THE RESPECTIVE PLEDGOR SHALL DELIVER SUCH CERTIFICATED SECURITY TO
THE PLEDGEE, INDORSED TO THE PLEDGEE OR INDORSED IN BLANK;

 

(II)                                  WITH RESPECT TO AN UNCERTIFICATED SECURITY
(OTHER THAN AN UNCERTIFICATED SECURITY CREDITED ON THE BOOKS OF A CLEARING
CORPORATION), THE RESPECTIVE PLEDGOR SHALL CAUSE THE ISSUER OF SUCH
UNCERTIFICATED SECURITY (OR, IN THE CASE OF AN ISSUER THAT IS NOT A SUBSIDIARY
OF SUCH PLEDGOR, WILL USE REASONABLE EFFORTS TO CAUSE SUCH ISSUER) TO DULY
AUTHORIZE AND EXECUTE, AND DELIVER TO THE PLEDGEE, AN AGREEMENT FOR THE BENEFIT
OF THE PLEDGEE AND THE SECURED CREDITORS SUBSTANTIALLY IN THE FORM OF ANNEX H
HERETO (APPROPRIATELY COMPLETED TO THE SATISFACTION OF THE PLEDGEE AND WITH SUCH
MODIFICATIONS, IF ANY, AS SHALL BE SATISFACTORY TO THE PLEDGEE) PURSUANT TO
WHICH SUCH ISSUER AGREES TO COMPLY WITH ANY AND ALL INSTRUCTIONS ORIGINATED BY
THE PLEDGEE WITHOUT FURTHER CONSENT BY THE REGISTERED OWNER AND NOT TO COMPLY
WITH INSTRUCTIONS REGARDING SUCH UNCERTIFICATED SECURITY ORIGINATED BY ANY OTHER
PERSON OTHER THAN A COURT OF COMPETENT JURISDICTION;

 

(III)                               WITH RESPECT TO A CERTIFICATED SECURITY,
UNCERTIFICATED SECURITY, PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY
INTEREST CREDITED ON THE BOOKS OF A CLEARING CORPORATION (INCLUDING A FEDERAL
RESERVE BANK, PARTICIPANTS TRUST COMPANY OR THE DEPOSITORY TRUST COMPANY), THE
RESPECTIVE PLEDGOR SHALL PROMPTLY NOTIFY THE PLEDGEE THEREOF AND SHALL PROMPTLY
TAKE ALL ACTIONS REQUIRED (I) TO COMPLY WITH THE APPLICABLE RULES OF SUCH
CLEARING CORPORATION AND (II) TO PERFECT THE SECURITY INTEREST OF THE PLEDGEE
UNDER APPLICABLE LAW (INCLUDING, IN ANY EVENT, UNDER SECTIONS 9-314(A) AND (C),
9-106 AND 8-106(D) OF THE UCC).  THE PLEDGOR FURTHER AGREES TO TAKE SUCH ACTIONS
AS THE PLEDGEE DEEMS NECESSARY OR DESIRABLE TO EFFECT THE FOREGOING;

 

(IV)                              WITH RESPECT TO A PARTNERSHIP INTEREST OR A
LIMITED LIABILITY COMPANY INTEREST (OTHER THAN A PARTNERSHIP INTEREST OR LIMITED
LIABILITY INTEREST CREDITED ON THE BOOKS OF A CLEARING CORPORATION), (1) IF SUCH
PARTNERSHIP INTEREST OR LIMITED LIABILITY COMPANY INTEREST IS REPRESENTED BY A
CERTIFICATE OR IS A SECURITY FOR PURPOSES OF THE UCC, THE PROCEDURE SET FORTH IN
SECTION 3.2(A)(I) HEREOF, AND (2) IF SUCH PARTNERSHIP INTEREST OR LIMITED
LIABILITY COMPANY INTEREST IS NOT REPRESENTED BY A CERTIFICATE OR IS NOT A
SECURITY FOR PURPOSES OF THE UCC, THE PROCEDURE SET FORTH IN
SECTION 3.2(A)(II) HEREOF;

 

(V)                                 WITH RESPECT TO ANY NOTE, PHYSICAL DELIVERY
OF SUCH NOTE TO THE PLEDGEE, INDORSED TO THE PLEDGEE OR INDORSED IN BLANK; AND

 

(VI)                              WITH RESPECT TO CASH PROCEEDS FROM ANY OF THE
COLLATERAL DESCRIBED IN SECTION 3.1 HEREOF (EXCEPT AS MAY OTHERWISE BE PROVIDED
IN THE CREDIT AGREEMENT OR U.S. SECURITY AGREEMENT), (I) ESTABLISHMENT BY THE
PLEDGEE OF A CASH ACCOUNT IN THE NAME OF SUCH PLEDGOR OVER WHICH THE PLEDGEE
SHALL HAVE EXCLUSIVE AND ABSOLUTE CONTROL AND DOMINION (AND NO WITHDRAWALS OR
TRANSFERS MAY BE MADE THEREFROM BY ANY PERSON EXCEPT WITH THE PRIOR WRITTEN
CONSENT OF THE PLEDGEE) AND (II) DEPOSIT OF SUCH CASH IN SUCH CASH ACCOUNT.

 

13

--------------------------------------------------------------------------------


 


(B)                                 IN ADDITION TO THE ACTIONS REQUIRED TO BE
TAKEN PURSUANT TO PRECEDING SECTION 3.2(A), EACH PLEDGOR SHALL TAKE THE
FOLLOWING ADDITIONAL ACTIONS WITH RESPECT TO THE SECURITIES AND COLLATERAL:


 

(I)                                     WITH RESPECT TO ALL COLLATERAL OF SUCH
PLEDGOR WHEREBY OR WITH RESPECT TO WHICH THE PLEDGEE MAY OBTAIN “CONTROL”
THEREOF WITHIN THE MEANING OF SECTION 8-106 OF THE UCC (OR UNDER ANY PROVISION
OF THE UCC AS SAME MAY BE AMENDED OR SUPPLEMENTED FROM TIME TO TIME, OR UNDER
THE LAWS OF ANY RELEVANT STATE OTHER THAN THE STATE OF NEW YORK), THE RESPECTIVE
PLEDGOR SHALL TAKE ALL ACTIONS AS MAY BE REQUESTED FROM TIME TO TIME BY THE
PLEDGEE SO THAT “CONTROL” OF SUCH COLLATERAL IS OBTAINED AND AT ALL TIMES HELD
BY THE PLEDGEE; AND

 

(II)                                  EACH PLEDGOR SHALL FROM TIME TO TIME CAUSE
APPROPRIATE FINANCING STATEMENTS (ON FORM UCC-1 OR OTHER APPROPRIATE FORM) UNDER
THE UNIFORM COMMERCIAL CODE AS IN EFFECT IN THE VARIOUS RELEVANT STATES,
COVERING ALL COLLATERAL HEREUNDER (WITH THE FORM OF SUCH FINANCING STATEMENTS TO
BE SATISFACTORY TO THE PLEDGEE), TO BE FILED IN THE RELEVANT FILING OFFICES SO
THAT AT ALL TIMES THE PLEDGEE HAS A SECURITY INTEREST IN ALL INVESTMENT PROPERTY
AND OTHER COLLATERAL WHICH IS PERFECTED BY THE FILING OF SUCH FINANCING
STATEMENTS (IN EACH CASE TO THE MAXIMUM EXTENT PERFECTION BY FILING MAY BE
OBTAINED UNDER THE LAWS OF THE RELEVANT STATES, INCLUDING, WITHOUT LIMITATION,
SECTION 9-312 OF THE UCC).

 

3.3.  Subsequently Acquired Collateral.  If any Pledgor shall acquire (by
purchase, stock dividend or similar distribution or otherwise) any additional
Collateral at any time or from time to time after the Amendment and Restatement
Effective Date, such Collateral shall automatically (and without any further
action being required to be taken) be subject to the pledge and security
interests created pursuant to Section 3.1 hereof and, furthermore, the
respective Pledgor will promptly thereafter take (or cause to be taken) all
action with respect to such Collateral in accordance with the procedures set
forth in Section 3.2 hereof, and will promptly thereafter deliver to the Pledgee
(i) a certificate executed by a principal executive officer of such Pledgor
describing such Collateral and certifying that the same has been duly pledged in
favor of the Pledgee (for the benefit of the Secured Creditors) hereunder and
(ii) such supplements to Annexes A through G hereto as are necessary to cause
such annexes to be complete and accurate at such time.

 

3.4.  Transfer Taxes.  Each pledge of Collateral under Section 3.1 or
Section 3.3 hereof shall be accompanied by any transfer tax stamps required in
connection with the pledge of such Collateral.

 

3.5.  Definition of Pledged Notes.  All Notes at any time pledged or required to
be pledged hereunder are hereinafter called the “Pledged Notes”.

 

3.6.  Certain Representations and Warranties Regarding the Collateral.  Each
Pledgor represents and warrants that on the Amendment and Restatement Effective
Date:  (i) the jurisdiction of organization of such Pledgor, and such Pledgor’s
organizational identification number (if any), is listed on Annex A hereto;
(ii) each Subsidiary of such Pledgor, and the direct ownership thereof, is
listed in Annex B hereto; (iii) the Stock (and any warrants or options to

 

14

--------------------------------------------------------------------------------


 

purchase Stock) held by such Pledgor consists of the number and type of shares
of the stock (or warrants or options to purchase any stock) of the corporations
as described in Annex C hereto; (iv) such Stock constitutes that percentage of
the issued and outstanding capital stock of the issuing corporation as is set
forth in Annex C hereto; (v) the Notes held by such Pledgor consist of the
promissory notes described in Annex D hereto where such Pledgor is listed as the
lender; (vi) the Limited Liability Company Interests held by such Pledgor
consist of the number and type of interests of the Persons described in Annex E
hereto; (vii) each such Limited Liability Company Interest constitutes that
percentage of the issued and outstanding equity interest of the issuing Person
as set forth in Annex E hereto; (viii) the Partnership Interests held by such
Pledgor consist of the number and type of interests of the Persons described in
Annex F hereto; (ix) each such Partnership Interest constitutes that percentage
or portion of the entire partnership interest of the Partnership as set forth in
Annex F hereto; (x) the Pledgor has complied with the respective procedure set
forth in Section 3.2(a) hereof with respect to each item of Collateral described
in Annexes B through F hereto; and (xi) on the Amendment and Restatement
Effective Date, such Pledgor owns no other Securities, Limited Liability Company
Interests or Partnership Interests.

 

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.  If and to the extent deemed
necessary or desirable by the Pledgee to enable it to perfect its security
interest in any of the Collateral or to exercise any of its remedies hereunder,
the Pledgee shall have the right to appoint one or more sub-agents for the
purpose of retaining physical possession of the Collateral, which may be held
(in the discretion of the Pledgee) in the name of the relevant Pledgor, endorsed
or assigned in blank or in favor of the Pledgee or any nominee or nominees of
the Pledgee or a sub-agent appointed by the Pledgee.

 

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT.  Unless and until there shall have
occurred and be continuing an Event of Default (or a Default under
Section 9.1(e) of the Credit Agreement (or, after all First Lien Obligations
have been paid in full in cash in accordance with the terms thereof, all
Commitments under the Credit Agreement have been terminated and all Letters of
Credit have been terminated or cash collateralized in a manner satisfactory to
the Administrative Agent, Section 6.01(7) or 6.01(8) of the Senior Secured Notes
Indenture)), each Pledgor shall be entitled to exercise all voting rights
attaching to any and all Collateral owned by it, and to give consents, waivers
or ratifications in respect thereof, provided that no vote shall be cast or any
consent, waiver or ratification given or any action taken which would violate,
result in breach of any covenant contained in, or be inconsistent with, any of
the terms of this Agreement, the Credit Agreement, any other Credit Document,
any Interest Rate Agreement or any Senior Secured Notes Document (collectively,
the “Secured Debt Agreements”), or which would have the effect of impairing the
value of the Collateral or any part thereof or the position or interests of the
Pledgee or any Secured Creditor therein.  All such rights of a Pledgor to vote
and to give consents, waivers and ratifications shall cease in case an Event of
Default (or a Default under Section 9.1(e) of the Credit Agreement (or, after
all First Lien Obligations have been paid in full in cash in accordance with the
terms thereof, all Commitments under the Credit Agreement have been terminated
and all Letters of Credit have been terminated or cash collateralized in a
manner satisfactory to the Administrative Agent, Section 6.01(7) or 6.01(8) of
the Senior Secured Notes Indenture)) shall occur and be continuing and Section 7
hereof shall become applicable.

 

15

--------------------------------------------------------------------------------


 

6.  DIVIDENDS AND OTHER DISTRIBUTIONS.  Unless and until an Event of Default (or
a Default under Section 9.1(e) of the Credit Agreement (or, after all First Lien
Obligations have been paid in full in cash in accordance with the terms thereof,
all Commitments under the Credit Agreement have been terminated and all Letters
of Credit have been terminated or cash collateralized in a manner satisfactory
to the Administrative Agent, Section 6.01(7) or 6.01(8) of the Senior Secured
Notes Indenture) shall have occurred and be continuing, all cash dividends, cash
distributions, cash Proceeds and other cash amounts payable in respect of the
Collateral shall be paid to the respective Pledgor.  Subject to Section 3.2
hereof, the Pledgee shall be entitled to receive directly, and to retain as part
of the Collateral:

 

(I)                                     ALL OTHER OR ADDITIONAL STOCK, NOTES,
LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER
SECURITIES OR PROPERTY (INCLUDING, BUT NOT LIMITED TO, CASH DIVIDENDS OTHER THAN
AS SET FORTH ABOVE) PAID OR DISTRIBUTED BY WAY OF DIVIDEND OR OTHERWISE IN
RESPECT OF THE COLLATERAL;

 

(II)                                  ALL OTHER OR ADDITIONAL STOCK, NOTES,
LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER
SECURITIES OR PROPERTY (INCLUDING, BUT NOT LIMITED TO, CASH) PAID OR DISTRIBUTED
IN RESPECT OF THE COLLATERAL BY WAY OF STOCK-SPLIT, SPIN-OFF, SPLIT-UP,
RECLASSIFICATION, COMBINATION OF SHARES OR SIMILAR REARRANGEMENT; AND

 

(III)                               ALL OTHER OR ADDITIONAL STOCK, NOTES,
LIMITED LIABILITY COMPANY INTERESTS, PARTNERSHIP INTERESTS, INSTRUMENTS OR OTHER
SECURITIES OR PROPERTY (INCLUDING, BUT NOT LIMITED TO, CASH) WHICH MAY BE PAID
IN RESPECT OF THE COLLATERAL BY REASON OF ANY CONSOLIDATION, MERGER, EXCHANGE OF
STOCK, CONVEYANCE OF ASSETS, LIQUIDATION OR SIMILAR CORPORATE REORGANIZATION.

 

Nothing contained in this Section 6 shall limit or restrict in any way the
Pledgee’s right to receive the proceeds of the Collateral in any form in
accordance with Section 3 of this Agreement.  Furthermore, so long as no Default
or Event of Default has occurred and is continuing the provisions of the second
sentence of this Section 6 shall not apply to dividends or distributions (except
to the extent in the form of items which would constitute Collateral pursuant to
clauses (a) through (f), inclusive, of Section 3.1) made in connection with any
dissolution of a Subsidiary of the Borrower contemplated by Section 8.1(c) of
the Credit Agreement to the extent permitted thereby and distributions (except
to the extent in the form of items which would constitute Collateral pursuant to
clauses (a) through (f), inclusive, of Section 3.1) to the Unit Subsidiary
contemplated by Section 7.18(a) of the Credit Agreement, provided that such
transactions are consummated in accordance with the applicable terms and
conditions set forth in the Credit Agreement.  All dividends, distributions or
other payments which are received by the respective Pledgor contrary to the
provisions of this Section 6 or Section 7 shall be received in trust for the
benefit of the Pledgee, shall be segregated from other property or funds of such
Pledgor and shall be forthwith paid over to the Pledgee as Collateral in the
same form as so received (with any necessary endorsement).

 

7.  REMEDIES IN CASE OF AN EVENT OF DEFAULT OR CERTAIN DEFAULTS.  In case an
Event of Default shall have occurred and be continuing, the Pledgee shall be
entitled to exercise all of the rights, powers and remedies (whether vested in
it by this Agreement or by any other Secured Debt Agreement or by law) for the
protection and

 

16

--------------------------------------------------------------------------------


 

enforcement of its rights in respect of the Collateral, including, without
limitation, all the rights and remedies of a secured party upon default under
the Uniform Commercial Code of the State of New York, and the Pledgee shall be
entitled, without limitation, to exercise any or all of the following rights,
which each Pledgor hereby agrees to be commercially reasonable:

 

(I)                                     TO RECEIVE ALL AMOUNTS PAYABLE IN
RESPECT OF THE COLLATERAL OTHERWISE PAYABLE UNDER SECTION 6 TO SUCH PLEDGOR;

 

(II)                                  TO TRANSFER ALL OR ANY PART OF THE
COLLATERAL INTO THE PLEDGEE’S NAME OR THE NAME OF ITS NOMINEE OR NOMINEES;

 

(III)                               TO ACCELERATE ANY PLEDGED NOTE WHICH MAY BE
ACCELERATED IN ACCORDANCE WITH ITS TERMS, AND TAKE ANY OTHER LAWFUL ACTION TO
COLLECT UPON ANY PLEDGED NOTE (INCLUDING, WITHOUT LIMITATION, TO MAKE ANY DEMAND
FOR PAYMENT THEREON);

 

(IV)                              TO VOTE ALL OR ANY PART OF THE COLLATERAL
(WHETHER OR NOT TRANSFERRED INTO THE NAME OF THE PLEDGEE) AND GIVE ALL CONSENTS,
WAIVERS AND RATIFICATIONS IN RESPECT OF THE COLLATERAL AND OTHERWISE ACT WITH
RESPECT THERETO AS THOUGH IT WERE THE OUTRIGHT OWNER THEREOF (EACH PLEDGOR
HEREBY IRREVOCABLY CONSTITUTING AND APPOINTING THE PLEDGEE THE PROXY AND
ATTORNEY-IN-FACT OF SUCH PLEDGOR, WITH FULL POWER OF SUBSTITUTION TO DO SO);

 

(V)                                 AT ANY TIME OR FROM TIME TO TIME TO SELL,
ASSIGN AND DELIVER, OR GRANT OPTIONS TO PURCHASE, ALL OR ANY PART OF THE
COLLATERAL, OR ANY INTEREST THEREIN, AT ANY PUBLIC OR PRIVATE SALE, WITHOUT
DEMAND OF PERFORMANCE, ADVERTISEMENT OR NOTICE OF INTENTION TO SELL OR OF THE
TIME OR PLACE OF SALE OR ADJOURNMENT THEREOF OR TO REDEEM OR OTHERWISE (ALL OF
WHICH ARE HEREBY WAIVED BY EACH PLEDGOR), FOR CASH, ON CREDIT OR FOR OTHER
PROPERTY, FOR IMMEDIATE OR FUTURE DELIVERY WITHOUT ANY ASSUMPTION OF CREDIT
RISK, AND FOR SUCH PRICE OR PRICES AND ON SUCH TERMS AS THE PLEDGEE IN ITS
ABSOLUTE DISCRETION MAY DETERMINE; PROVIDED THAT AT LEAST 10 DAYS’ NOTICE OF THE
TIME AND PLACE OF ANY SUCH SALE SHALL BE GIVEN TO SUCH PLEDGOR.  THE PLEDGEE
SHALL NOT BE OBLIGATED TO MAKE SUCH SALE OF COLLATERAL REGARDLESS OF WHETHER ANY
SUCH NOTICE OF SALE HAS THERETOFORE BEEN GIVEN.  EACH PURCHASER AT ANY SUCH SALE
SHALL HOLD THE PROPERTY SO SOLD ABSOLUTELY FREE FROM ANY CLAIM OR RIGHT ON THE
PART OF EACH PLEDGOR, AND EACH PLEDGOR HEREBY WAIVES AND RELEASES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT OR EQUITY OF REDEMPTION WITH RESPECT TO THE
COLLATERAL, WHETHER BEFORE OR AFTER SALE HEREUNDER, ALL RIGHTS, IF ANY, OF
MARSHALLING THE COLLATERAL AND ANY OTHER SECURITY FOR THE OBLIGATIONS OR
OTHERWISE, AND ALL RIGHTS, IF ANY, OF STAY AND/OR APPRAISAL WHICH IT NOW HAS OR
MAY AT ANY TIME IN THE FUTURE HAVE UNDER RULE OF LAW OR STATUTE NOW EXISTING OR
HEREAFTER ENACTED.  AT ANY SUCH SALE, UNLESS PROHIBITED BY APPLICABLE LAW, THE
PLEDGEE ON BEHALF OF ALL SECURED CREDITORS (OR CERTAIN OF THEM) MAY BID FOR AND
PURCHASE (BY BIDDING IN OBLIGATIONS OR OTHERWISE) ALL OR ANY PART OF THE
COLLATERAL SO SOLD FREE FROM ANY SUCH RIGHT OR EQUITY OF REDEMPTION.  NEITHER
THE PLEDGEE NOR ANY SECURED CREDITOR SHALL BE LIABLE FOR FAILURE TO COLLECT OR
REALIZE UPON ANY OR ALL OF THE COLLATERAL OR FOR ANY DELAY IN SO DOING NOR SHALL
ANY OF THEM BE UNDER ANY OBLIGATION TO TAKE ANY ACTION WHATSOEVER WITH REGARD
THERETO; AND

 

17

--------------------------------------------------------------------------------


 

(VI)                              TO SET-OFF ANY AND ALL COLLATERAL AGAINST ANY
AND ALL OBLIGATIONS, AND TO WITHDRAW ANY AND ALL CASH OR OTHER COLLATERAL FROM
ANY AND ALL COLLATERAL ACCOUNTS AND TO APPLY SUCH CASH AND OTHER COLLATERAL TO
THE PAYMENT OF ANY AND ALL OBLIGATIONS;

 

provided that, upon the occurrence of a Default under Section 9.1(e) of the
Credit Agreement (or, after all First Lien Obligations have been paid in full in
cash in accordance with the terms thereof, all Commitments under the Credit
Agreement have been terminated and all Letters of Credit have been terminated or
cash collateralized in a manner satisfactory to the Administrative Agent,
Section 6.01(7) or 6.01(8) of the Senior Secured Notes Indenture), the Pledgee
may exercise the rights specified in clause (i) above.

 

8.  REMEDIES, ETC., CUMULATIVE.  Each right, power and remedy of the Pledgee
provided for in this Agreement or any other Secured Debt Agreement, or now or
hereafter existing at law or in equity or by statute, shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy. 
The exercise or beginning of the exercise by the Pledgee or any Secured Creditor
of any one or more of the rights, powers or remedies provided for in this
Agreement or any other Secured Debt Agreement or now or hereafter existing at
law or in equity or by statute or otherwise shall not preclude the simultaneous
or later exercise by the Pledgee or any Secured Creditor of all such other
rights, powers or remedies, and no failure or delay on the part of the Pledgee
or any Secured Creditor to exercise any such right, power or remedy shall
operate as a waiver thereof.  Unless otherwise required by the respective
Secured Debt Agreements, no notice to or demand on any Pledgor in any case shall
entitle such Pledgor to any other or further notice or demand in similar other
circumstances or constitute a waiver of any of the rights of the Pledgee or any
Secured Creditor to any other or further action in any circumstances without
demand or notice.  By accepting the benefits of this Agreement and each other
Collateral Document, the Secured Creditors expressly acknowledge and agree that
this Agreement and each other Collateral Document may be enforced only by the
action of the Pledgee, acting upon the instructions of the Required Secured
Creditors and that no other Secured Creditor shall have any right individually
to seek to enforce or to enforce this Agreement or any other Collateral Document
or to realize upon the security to be granted hereby or thereby, it being
understood and agreed that such rights and remedies may be exercised by the
Pledgee for the benefit of the Secured Creditors upon the terms of this
Agreement and the other Collateral Documents.

 

9.  APPLICATION OF PROCEEDS.  (a)  All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral pursuant to the terms of this
Agreement (which for the avoidance of doubt, also shall include, without
limitation, any payment or distribution of Collateral of any Pledgor upon any
total or partial liquidation, dissolution, winding-up, reorganization,
assignment for the benefit of creditors or marshalling of assets of any Pledgor
in a bankruptcy, reorganization, insolvency, receivership or other similar
proceeding relating to any Pledgor or its assets, whether voluntary or
involuntary), together with all other moneys received by the Pledgee hereunder,
shall be applied to the payment of the Obligations in the manner provided in
Section 7.4 of the U.S. Security Agreement.

 


(B)                                 IT IS UNDERSTOOD AND AGREED THAT THE
PLEDGORS SHALL REMAIN JOINTLY AND SEVERALLY LIABLE TO THE EXTENT OF ANY
DEFICIENCY BETWEEN THE AMOUNT OF PROCEEDS OF THE COLLATERAL HEREUNDER AND THE
AGGREGATE AMOUNT OF THE OBLIGATIONS.

 

18

--------------------------------------------------------------------------------


 

10.  PURCHASERS OF COLLATERAL.  Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

 

11.  INDEMNITY.  Each Pledgor jointly and severally agrees (i) to indemnify and
hold harmless the Pledgee, each Secured Creditor that is an indemnitee under
Section 6 of Annex N to the U.S. Security Agreement and their respective
successors, assigns, employees, agents and servants (individually an
“Indemnitee”, and collectively, the “Indemnitees”) from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all reasonable costs and expenses, including reasonable attorneys’ fees, in
each case arising out of or resulting from this Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder or under any other
Secured Debt Agreement (but excluding any claims, demands, losses, judgments and
liabilities (including liabilities for penalties) or expenses of whatsoever kind
or nature to the extent incurred or arising by reason of gross negligence or
willful misconduct of such Indemnitee).  In no event shall any Indemnitee
hereunder be liable, in the absence of gross negligence or willful misconduct on
its part, for any matter or thing in connection with this Agreement other than
to account for monies or other property actually received by it in accordance
with the terms hereof.  If and to the extent that the obligations of any Pledgor
under this Section 11 are unenforceable for any reason, each Pledgor hereby
agrees to make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.  The indemnity
obligations of each Pledgor contained in this Section 11 shall continue in full
force and effect notwithstanding the full payment of all the Notes issued under
the Credit Agreement, the termination of all Interest Rate Agreements and
Letters of Credit, the full repayment of all the outstanding Senior Secured
Notes and the payment of all other Obligations and notwithstanding the discharge
thereof.

 

12.  FURTHER ASSURANCES; POWER OF ATTORNEY.  (a)  Each Pledgor agrees that it
will join with the Pledgee in executing and, at such Pledgor’s own expense, file
and refile under the UCC such financing statements, continuation statements and
other documents in such offices as the Pledgee (acting on its own or on the
instructions of the Required Lenders) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Pledgee’s security interest in the Collateral hereunder and hereby
authorizes the Pledgee to file financing statements and amendments thereto
relative to all or any part of the Collateral without the signature of such
Pledgor where permitted by law, and agrees to do such further acts and things
and to execute and deliver to the Pledgee such additional conveyances,
assignments, agreements and instruments as the Pledgee may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Pledgee its rights, powers and remedies hereunder or
thereunder.

 


(B)                                 EACH PLEDGOR HEREBY APPOINTS THE PLEDGEE
SUCH PLEDGOR’S ATTORNEY-IN-FACT, WITH FULL AUTHORITY IN THE PLACE AND STEAD OF
SUCH PLEDGOR AND IN THE NAME OF SUCH PLEDGOR OR OTHERWISE, FROM TIME TO TIME
AFTER THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF

 

19

--------------------------------------------------------------------------------


 


DEFAULT, IN THE PLEDGEE’S DISCRETION TO TAKE ANY ACTION AND TO EXECUTE ANY
INSTRUMENT WHICH THE PLEDGEE MAY DEEM NECESSARY OR ADVISABLE TO ACCOMPLISH THE
PURPOSES OF THIS AGREEMENT.

 

13.  THE PLEDGEE AS COLLATERAL AGENT.  The Pledgee will hold in accordance with
this Agreement all items of the Collateral at any time received under this
Agreement.  It is expressly understood and agreed by each Secured Creditor that
by accepting the benefits of this Agreement each such Secured Creditor
acknowledges and agrees (i) that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Agreement, are only those expressly set forth in this
Agreement and in the U.S. Security Agreement (including Annex N to the U.S.
Security Agreement) and (ii) to all of the other provisions of Annex N to the
U.S. Security Agreement.  The Pledgee shall act hereunder on the terms and
conditions set forth herein and in the U.S. Security Agreement (including Annex
N to the U.S. Security Agreement).  A successor Pledgee, as Collateral Agent,
may be appointed as, and to the extent, provided in Section 8 of Annex N to the
U.S. Security Agreement.

 

14.  TRANSFER BY THE PLEDGORS.  No Pledgor will sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein (except in accordance with the terms
of this Agreement and the other Secured Debt Agreements); provided that Holdings
may sell, transfer or otherwise dispose of (by dividend, contribution or
otherwise) any capital stock or other equity interests (or interests therein)
held by Holdings in an Unrestricted Subsidiary or any other foreign Person that
is not a Subsidiary of the Borrower constituting Collateral, so long as (i) no
Default or Event of Default is continuing and (ii) the Administrative Agent and
Collateral Agent have received a certificate, in form and substance reasonably
satisfactory to the Administrative Agent, signed by a Responsible Officer of
Holdings certifying that such Collateral is being sold, transferred or otherwise
disposed of by Holdings for a business purpose (including, without limitation,
that it is being pledged in connection with local financing, sold (in whole or
in part), liquidated, exchanged or contributed to a joint venture).

 

15.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS.  (a)  Each
Pledgor represents, warrants and covenants that:

 

(I)                                     IT IS THE LEGAL, BENEFICIAL AND RECORD
OWNER OF, AND HAS GOOD AND MARKETABLE TITLE TO, ALL COLLATERAL CONSISTING OF ONE
OR MORE SECURITIES, PARTNERSHIP INTERESTS AND LIMITED LIABILITY COMPANY
INTERESTS AND THAT IT HAS SUFFICIENT INTEREST IN ALL COLLATERAL IN WHICH A
SECURITY INTEREST IS PURPORTED TO BE CREATED HEREUNDER FOR SUCH SECURITY
INTEREST TO ATTACH (SUBJECT, IN EACH CASE, TO NO PLEDGE, LIEN, MORTGAGE,
HYPOTHECATION, SECURITY INTEREST, CHARGE, OPTION, ADVERSE CLAIM OR OTHER
ENCUMBRANCE WHATSOEVER, EXCEPT THE LIENS AND SECURITY INTERESTS CREATED BY THIS
AGREEMENT);

 

(II)                                  IT HAS FULL POWER, AUTHORITY AND LEGAL
RIGHT TO PLEDGE ALL THE COLLATERAL PLEDGED BY IT PURSUANT TO THIS AGREEMENT;

 

(III)                               THIS AGREEMENT HAS BEEN DULY AUTHORIZED,
EXECUTED AND DELIVERED BY SUCH PLEDGOR AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH PLEDGOR ENFORCEABLE AGAINST SUCH PLEDGOR IN
ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY

 

20

--------------------------------------------------------------------------------


 

THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR
AT LAW);

 

(IV)                              EXCEPT TO THE EXTENT ALREADY OBTAINED OR MADE,
NO CONSENT OF ANY OTHER PARTY (INCLUDING, WITHOUT LIMITATION, ANY STOCKHOLDER,
PARTNER, MEMBER OR CREDITOR OF SUCH PLEDGOR OR ANY OF THEIR SUBSIDIARIES) AND NO
CONSENT, LICENSE, PERMIT, APPROVAL OR AUTHORIZATION OF, EXEMPTION BY, NOTICE OR
REPORT TO, OR REGISTRATION, FILING OR DECLARATION WITH, ANY GOVERNMENTAL
AUTHORITY IS REQUIRED TO BE OBTAINED BY SUCH PLEDGOR IN CONNECTION WITH (A) THE
EXECUTION, DELIVERY OR PERFORMANCE OF THIS AGREEMENT, (B) THE VALIDITY OR
ENFORCEABILITY OF THIS AGREEMENT, (C) THE PERFECTION OR ENFORCEABILITY OF THE
PLEDGEE’S SECURITY INTEREST IN THE COLLATERAL OR (D) EXCEPT FOR COMPLIANCE WITH
OR AS MAY BE REQUIRED BY APPLICABLE SECURITIES LAWS, THE EXERCISE BY THE PLEDGEE
OF ANY OF ITS RIGHTS OR REMEDIES PROVIDED HEREIN;

 

(V)                                 THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AGREEMENT WILL NOT VIOLATE ANY PROVISION OF ANY APPLICABLE LAW OR
REGULATION OR OF ANY ORDER, JUDGMENT, WRIT, AWARD OR DECREE OF ANY COURT,
ARBITRATOR OR GOVERNMENTAL AUTHORITY, DOMESTIC OR FOREIGN, APPLICABLE TO SUCH
PLEDGOR, OR OF THE CERTIFICATE OR ARTICLES OF INCORPORATION, CERTIFICATE OF
FORMATION, OPERATING AGREEMENT, LIMITED LIABILITY COMPANY AGREEMENT, PARTNERSHIP
AGREEMENT OR BY-LAWS OF SUCH PLEDGOR, AS APPLICABLE, OR OF ANY SECURITIES ISSUED
BY SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES, OR OF ANY MORTGAGE, DEED OF TRUST,
INDENTURE, LEASE, LOAN AGREEMENT, CREDIT AGREEMENT OR OTHER CONTRACT, AGREEMENT
OR INSTRUMENT OR UNDERTAKING TO WHICH SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES IS
A PARTY OR WHICH PURPORTS TO BE BINDING UPON SUCH PLEDGOR OR ANY OF ITS
SUBSIDIARIES OR UPON ANY OF THEIR RESPECTIVE ASSETS AND WILL NOT RESULT IN THE
CREATION OR IMPOSITION OF (OR THE OBLIGATION TO CREATE OR IMPOSE) ANY LIEN OR
ENCUMBRANCE ON ANY OF THE ASSETS OF SUCH PLEDGOR OR ANY OF ITS SUBSIDIARIES
EXCEPT AS CONTEMPLATED BY THIS AGREEMENT;

 

(VI)                              ALL OF THE COLLATERAL (CONSISTING OF
SECURITIES, LIMITED LIABILITY COMPANY INTERESTS OR PARTNERSHIP INTERESTS) HAS
BEEN DULY AND VALIDLY ISSUED, IS FULLY PAID AND NON-ASSESSABLE AND IS SUBJECT TO
NO OPTIONS TO PURCHASE OR SIMILAR RIGHTS;

 

(VII)                           EACH OF THE PLEDGED NOTES CONSTITUTES, OR WHEN
EXECUTED BY THE OBLIGOR THEREOF WILL CONSTITUTE, THE LEGAL, VALID AND BINDING
OBLIGATION OF SUCH OBLIGOR, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT TO
THE EXTENT THAT THE ENFORCEABILITY THEREOF MAY BE LIMITED BY APPLICABLE
BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS
GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY EQUITABLE PRINCIPLES (REGARDLESS OF
WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR AT LAW);

 

(VIII)                        THE PLEDGE AND COLLATERAL ASSIGNMENT TO, AND
POSSESSION BY, THE PLEDGEE OF THE COLLATERAL CONSISTING OF CERTIFICATED
SECURITIES AND PLEDGED NOTES PURSUANT TO THIS AGREEMENT CREATES A VALID AND
PERFECTED FIRST PRIORITY SECURITY INTEREST IN SUCH CERTIFICATED SECURITIES AND
PLEDGED NOTES, AND THE PROCEEDS THEREOF FOR THE BENEFIT OF THE FIRST LIEN
CREDITORS, AND A SECOND PRIORITY SECURITY INTEREST THEREON FOR THE BENEFIT OF
THE SECOND LIEN CREDITORS, IN EACH CASE SUBJECT TO NO PRIOR LIEN OR ENCUMBRANCE,
EXCEPT, WITH RESPECT TO THE SECOND LIEN CREDITORS, THE FIRST PRIORITY LIENS IN
FAVOR OF THE FIRST LIEN CREDITORS

 

21

--------------------------------------------------------------------------------


 

GRANTED PURSUANT TO THIS AGREEMENT, OR TO ANY AGREEMENT PURPORTING TO GRANT TO
ANY THIRD PARTY A LIEN OR ENCUMBRANCE ON THE PROPERTY OR ASSETS OF SUCH PLEDGOR
WHICH WOULD INCLUDE THE SECURITIES AND THE PLEDGEE IS ENTITLED TO ALL THE
RIGHTS, PRIORITIES AND BENEFITS AFFORDED BY THE UCC OR OTHER RELEVANT LAW AS
ENACTED IN ANY RELEVANT JURISDICTION TO PERFECT SECURITY INTERESTS IN RESPECT OF
SUCH COLLATERAL; AND

 

(IX)                                “CONTROL” (AS DEFINED IN SECTION 8-106 OF
THE UCC) HAS BEEN OBTAINED BY THE PLEDGEE OVER ALL COLLATERAL CONSISTING OF
SECURITIES (INCLUDING NOTES WHICH ARE SECURITIES) WITH RESPECT TO WHICH SUCH
“CONTROL” MAY BE OBTAINED PURSUANT TO SECTION 8-106 OF THE UCC.

 


(B)                                 EACH PLEDGOR COVENANTS AND AGREES THAT IT
WILL DEFEND THE PLEDGEE’S RIGHT, TITLE AND SECURITY INTEREST IN AND TO THE
SECURITIES AND THE PROCEEDS THEREOF AGAINST THE CLAIMS AND DEMANDS OF ALL
PERSONS WHOMSOEVER; AND EACH PLEDGOR COVENANTS AND AGREES THAT IT WILL HAVE LIKE
TITLE TO AND RIGHT TO PLEDGE ANY OTHER PROPERTY AT ANY TIME HEREAFTER PLEDGED TO
THE PLEDGEE AS COLLATERAL HEREUNDER AND WILL LIKEWISE DEFEND THE RIGHT THERETO
AND SECURITY INTEREST THEREIN OF THE PLEDGEE AND THE SECURED CREDITORS.


 


(C)                                  EACH PLEDGOR COVENANTS AND AGREES THAT IT
WILL TAKE NO ACTION WHICH WOULD VIOLATE ANY OF THE TERMS OF ANY SECURED DEBT
AGREEMENT.


 

16.  JURISDICTION OF ORGANIZATION; CHIEF EXECUTIVE OFFICE; RECORDS.  The
jurisdiction of organization of each Pledgor is specified in Annex A hereto. 
The chief executive office of each Pledgor is located at the address specified
in Annex G hereto.  Each Pledgor will not change the jurisdiction of its
organization except to such new jurisdiction or location as such Pledgor may
establish in accordance with the last sentence of this Section 16.  No Pledgor
shall establish a new jurisdiction of organization until (i) it shall have given
to the Collateral Agent not less than 15 days’ prior written notice of its
intention so to do, clearly identifying such new jurisdiction of organization
and providing such other information in connection therewith as the Collateral
Agent may reasonably request, and (ii) with respect to such new jurisdiction of
organization, it shall have taken all action, satisfactory to the Collateral
Agent, to maintain the security interest of the Collateral Agent in the
Collateral intended to be granted hereby at all times fully perfected and in
full force and effect.  Promptly after establishing a new jurisdiction of
organization in accordance with the immediately preceding sentence, the
respective Pledgor shall deliver to the Pledgee a supplement to Annex A hereto
so as to cause such Annex A to be complete and accurate.

 

17.  PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.  The obligations of each Pledgor under
this Agreement shall be absolute and unconditional and shall remain in full
force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever (other than termination of this Agreement pursuant to Section 19
hereof), including, without limitation:

 

(i)                                     any renewal, extension, amendment or
modification of or addition or supplement to or deletion from any Secured Debt
Agreement (other than this Agreement in accordance with its terms), or any other
instrument or agreement referred to therein, or any assignment or transfer of
any thereof;

 

22

--------------------------------------------------------------------------------


 

(ii)                                  any waiver, consent, extension, indulgence
or other action or inaction under or in respect of any such agreement or
instrument or this Agreement (other than a waiver, consent or extension with
respect to this Agreement in accordance with its terms);

 

(iii)                               any furnishing of any additional security to
the Pledgee or its assignee or any acceptance thereof or any release of any
security by the Pledgee or its assignee;

 

(iv)                              any limitation on any party’s liability or
obligations under any such instrument or agreement or any invalidity or
unenforceability, in whole or in part, of any such instrument or agreement or
any term thereof; or

 

(v)                                 any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to any Pledgor or any Subsidiary of any Pledgor, or any action taken
with respect to this Agreement by any trustee or receiver, or by any court, in
any such proceeding, whether or not such Pledgor shall have notice or knowledge
of any of the foregoing.

 

18.  REGISTRATION, ETC.  (a)  If an Event of Default shall have occurred and be
continuing and any Pledgor shall have received from the Pledgee a written
request or requests that such Pledgor cause any registration, qualification or
compliance under any Federal or state securities law or laws to be effected with
respect to all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests, such Pledgor as soon as
practicable and at its expense will use its best efforts to cause such
registration to be effected (and be kept effective) and will use its best
efforts to cause such qualification and compliance to be effected (and be kept
effective) as may be so requested and as would permit or facilitate the sale and
distribution of such Collateral consisting of Securities, Limited Liability
Company Interests or Partnership Interests, including, without limitation,
registration under the Securities Act of 1933, as then in effect (or any similar
statute then in effect), appropriate qualifications under applicable blue sky or
other state securities laws and appropriate compliance with any other
governmental requirements; provided, that the Pledgee shall furnish to such
Pledgor such information regarding the Pledgee as such Pledgor may request in
writing and as shall be required in connection with any such registration,
qualification or compliance.  Each Pledgor will cause the Pledgee to be kept
reasonably advised in writing as to the progress of each such registration,
qualification or compliance and as to the completion thereof, will furnish to
the Pledgee such number of prospectuses, offering circulars and other documents
incident thereto as the Pledgee from time to time may reasonably request, and
will indemnify, to the extent permitted by law, the Pledgee and all other
Secured Creditors participating in the distribution of such Collateral
consisting of Securities, Limited Liability Company Interests or Partnership
Interests against all claims, losses, damages and liabilities caused by any
untrue statement (or alleged untrue statement) of a material fact contained
therein (or in any related registration statement, notification or the like) or
by any omission (or alleged omission) to state therein (or in any related
registration statement, notification or the like) a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as the same may have been caused by an untrue statement or
omission based upon information furnished in writing to such Pledgor by the
Pledgee expressly for use therein.

 

23

--------------------------------------------------------------------------------


 


(B)                                 IF AT ANY TIME WHEN THE PLEDGEE SHALL
DETERMINE TO EXERCISE ITS RIGHT TO SELL ALL OR ANY PART OF THE COLLATERAL
CONSISTING OF SECURITIES, LIMITED LIABILITY COMPANY INTERESTS OR PARTNERSHIP
INTERESTS PURSUANT TO SECTION 7, AND SUCH COLLATERAL OR THE PART THEREOF TO BE
SOLD SHALL NOT, FOR ANY REASON WHATSOEVER, BE EFFECTIVELY REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS THEN IN EFFECT, THE PLEDGEE MAY, IN ITS SOLE AND
ABSOLUTE DISCRETION, SELL SUCH COLLATERAL OR PART THEREOF BY PRIVATE SALE IN
SUCH MANNER AND UNDER SUCH CIRCUMSTANCES AS THE PLEDGEE MAY DEEM NECESSARY OR
ADVISABLE IN ORDER THAT SUCH SALE MAY LEGALLY BE EFFECTED WITHOUT SUCH
REGISTRATION.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN ANY SUCH
EVENT THE PLEDGEE, IN ITS SOLE AND ABSOLUTE DISCRETION:  (I) MAY PROCEED TO MAKE
SUCH PRIVATE SALE NOTWITHSTANDING THAT A REGISTRATION STATEMENT FOR THE PURPOSE
OF REGISTERING SUCH COLLATERAL OR PART THEREOF SHALL HAVE BEEN FILED UNDER SUCH
SECURITIES ACT; (II) MAY APPROACH AND NEGOTIATE WITH A SINGLE POSSIBLE PURCHASER
TO EFFECT SUCH SALE; AND (III) MAY RESTRICT SUCH SALE TO A PURCHASER WHO WILL
REPRESENT AND AGREE THAT SUCH PURCHASER IS PURCHASING FOR ITS OWN ACCOUNT, FOR
INVESTMENT, AND NOT WITH A VIEW TO THE DISTRIBUTION OR SALE OF SUCH COLLATERAL
OR PART THEREOF.  IN THE EVENT OF ANY SUCH SALE, THE PLEDGEE SHALL INCUR NO
RESPONSIBILITY OR LIABILITY FOR SELLING ALL OR ANY PART OF THE COLLATERAL AT A
PRICE WHICH THE PLEDGEE, IN ITS SOLE AND ABSOLUTE DISCRETION, MAY IN GOOD FAITH
DEEM REASONABLE UNDER THE CIRCUMSTANCES, NOTWITHSTANDING THE POSSIBILITY THAT A
SUBSTANTIALLY HIGHER PRICE MIGHT BE REALIZED IF THE SALE WERE DEFERRED UNTIL THE
REGISTRATION AS AFORESAID.


 

19.  TERMINATION; RELEASE.  (a)  On the Termination Date, this Agreement and the
security interests created hereby shall automatically terminate (provided that
all indemnities set forth herein including, without limitation, in Section 11
hereof and Section 6 of Annex N to the U.S. Security Agreement shall survive any
such termination), and the Pledgee, at the request and expense of any Pledgor,
will execute and deliver to such Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Agreement (including,
without limitation, UCC termination statements and instruments of satisfaction,
discharge and/or reconveyance), and will duly assign, transfer and deliver to
such Pledgor (without recourse and without any representation or warranty) such
of the Collateral as has not theretofore been sold or otherwise applied or
released pursuant to this Agreement, together with any monies at the time held
by the Pledgee or any of its sub-agents hereunder and, with respect to any
Collateral consisting of an Uncertificated Security (other than an
Uncertificated Security credited on the books of a Clearing Corporation), a
Partnership Interest or a Limited Liability Company Interest, a termination of
the agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) or by the respective
partnership or limited liability company pursuant to Section 3.2(a)(iv).  As
used in this Agreement, “Termination Date” shall mean the date upon which the
Total Commitments under the Credit Agreement have been terminated and all
Interest Rate Agreements entered into with any Interest Rate Creditor have been
terminated (or cash collateralized to the reasonable satisfaction of the
Pledgee), no Note under the Credit Agreement is outstanding and all Loans
thereunder have been repaid in full in cash in accordance with the terms
thereof, all Letters of Credit issued under the Credit Agreement have been
terminated (or cash collateralized in a manner satisfactory to the
Administrative Agent), all Second Lien Obligations have been paid in full in
cash (or defeased or discharged) in accordance with the terms thereof and all
other Obligations then due and payable have been paid in full in accordance with
the terms thereof; provided, however, at such time as (x) all First Lien
Obligations have been paid in full in cash in accordance with the terms thereof
and all Commitments under the Credit Agreement have been terminated and all
Letters of Credit have been terminated or cash collateralized in a manner

 

24

--------------------------------------------------------------------------------


 

satisfactory to the Administrative Agent or (y) the First Lien Creditors have
released their Liens on all of the Collateral then, in either case, this
Agreement and the security interests created hereby shall terminate (provided
that all indemnities set forth herein (including, without limitation, in
Section 11 hereof) and in Section 6 of Annex N to the U.S. Security Agreement
shall survive such termination) unless, in the case of preceding clause (x), any
Event of Default under the Senior Secured Notes Indenture exists as of the date
on which the First Lien Obligations are repaid in full and terminated as
described in such clause (x), in which case the security interests created under
this Agreement in favor of the Second Lien Creditors will not be released except
to the extent the Collateral or any portion thereof was disposed of in order to
repay the First Lien Obligations (although the security interests created in
favor of the Second Lien Creditors will be released when such Event of Default
and all other Events of Default under the Senior Secured Notes Indenture cease
to exist).

 


(B)                                 IN THE EVENT THAT ANY PART OF THE COLLATERAL
IS SOLD OR OTHERWISE DISPOSED OF (BY DIVIDEND, CONTRIBUTION OR OTHERWISE) IN
CONNECTION WITH A SALE OR DISPOSITION PERMITTED BY THE SECURED DEBT AGREEMENTS
(OTHER THAN A SALE OR OTHER DISPOSITION TO ANY PLEDGOR (OTHER THAN CASH OR CASH
EQUIVALENTS DISTRIBUTED TO HOLDINGS IN ACCORDANCE WITH THE TERMS OF THE CREDIT
AGREEMENT) OR ANY OF THE BORROWER’S DOMESTIC SUBSIDIARIES OR CANADIAN
SUBSIDIARIES) OR IS OTHERWISE RELEASED WITH THE CONSENT OF THE COLLATERAL AGENT
OR THE REQUIRED SECURED CREDITORS AND THE PROCEEDS OF SUCH SALE OR SALES OR FROM
SUCH RELEASE ARE APPLIED IN ACCORDANCE WITH THE PROVISIONS OF THE RESPECTIVE
SECURED DEBT AGREEMENTS, TO THE EXTENT REQUIRED TO BE SO APPLIED, THE PLEDGEE,
AT THE REQUEST AND EXPENSE OF THE RESPECTIVE PLEDGOR, WILL DULY ASSIGN, TRANSFER
AND DELIVER TO SUCH PLEDGOR (WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR
WARRANTY) SUCH OF THE COLLATERAL (AND RELEASES THEREFOR) AS IS THEN BEING (OR
HAS BEEN) SO SOLD, DISPOSED OF OR RELEASED AND HAS NOT THERETOFORE BEEN RELEASED
PURSUANT TO THIS AGREEMENT.  IN THE EVENT THAT ANY CAPITAL STOCK OR OTHER EQUITY
INTERESTS (OR ANY INTEREST THEREIN) HELD BY HOLDINGS IN AN UNRESTRICTED
SUBSIDIARY OR ANY OTHER FOREIGN PERSON THAT IS NOT A SUBSIDIARY OF THE BORROWER
CONSTITUTING COLLATERAL ARE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF (BY
DIVIDEND, CONTRIBUTION OR OTHERWISE), SO LONG AS (I) NO DEFAULT OR EVENT OF
DEFAULT IS CONTINUING AND (II) THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT
HAVE RECEIVED A CERTIFICATE, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT, SIGNED BY A RESPONSIBLE OFFICER OF HOLDINGS CERTIFYING
THAT SUCH COLLATERAL IS BEING SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF BY
HOLDINGS FOR A BUSINESS PURPOSE (INCLUDING, WITHOUT LIMITATION, THAT IT IS BEING
PLEDGED IN CONNECTION WITH LOCAL FINANCING, SOLD (IN WHOLE OR IN PART),
LIQUIDATED, EXCHANGED OR CONTRIBUTED TO A JOINT VENTURE), SUCH COLLATERAL WILL
BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF FREE AND CLEAR OF THE LIENS
CREATED BY THIS AGREEMENT, AND THE COLLATERAL AGENT, AT THE REQUEST AND EXPENSE
OF HOLDINGS, WILL DULY AND PROMPTLY ASSIGN, TRANSFER AND DELIVER TO HOLDINGS OR
ITS DESIGNEE (WITHOUT RECOURSE AND WITHOUT ANY REPRESENTATION OR WARRANTY) SUCH
OF THE COLLATERAL AS IS THEN BEING (OR HAS BEEN) SO SOLD, TRANSFERRED OR
OTHERWISE DISPOSED OF, OR RELEASED, AND AS MAY BE IN THE POSSESSION OF THE
COLLATERAL AGENT AND HAS NOT THERETOFORE BEEN RELEASED PURSUANT TO THIS
AGREEMENT.  FURTHERMORE, UPON THE RELEASE OF ANY GUARANTOR FROM ITS GUARANTY IN
ACCORDANCE WITH THE PROVISIONS THEREOF, SUCH PLEDGOR AND THE COLLATERAL (AT SUCH
TIME PLEDGED BY THE RESPECTIVE PLEDGOR PURSUANT HERETO) SHALL BE RELEASED FROM
THIS AGREEMENT.


 


(C)                                  TO THE EXTENT NOT OTHERWISE PROVIDED IN
PRECEDING CLAUSES (A) AND (B), THE PLEDGEE SHALL WITHOUT THE CONSENT OF ANY
SECURED CREDITOR, RELEASE ALL OR ANY PORTION OF THE

 

25

--------------------------------------------------------------------------------


 


COLLATERAL SECURING THE SECOND LIEN OBLIGATIONS TO THE EXTENT PROVIDED IN THE
SENIOR SECURED NOTE INDENTURE.


 


(D)                                 AT ANY TIME THAT A PLEDGOR DESIRES THAT THE
PLEDGEE ASSIGN, TRANSFER AND DELIVER COLLATERAL (AND RELEASES THEREFOR) AS
PROVIDED IN SECTION 19(A), (B) OR (C) HEREOF, THE PLEDGOR SHALL DELIVER TO THE
PLEDGEE A CERTIFICATE SIGNED BY A RESPONSIBLE OFFICER OF SUCH PLEDGOR STATING
THAT THE RELEASE OF THE RESPECTIVE COLLATERAL IS PERMITTED PURSUANT TO SUCH
SECTION 19(A), (B) OR (C).


 


(E)                                  THE PLEDGEE SHALL HAVE NO LIABILITY
WHATSOEVER TO ANY OTHER SECURED CREDITOR AS THE RESULT OF ANY RELEASE OF
COLLATERAL BY IT IN ACCORDANCE WITH, OR WHICH IT IN GOOD FAITH BELIEVES IS IN
ACCORDANCE WITH, THIS SECTION 19.


 


(F)                                    WITHOUT LIMITING THE FOREGOING PROVISIONS
OF THIS SECTION 19, TO THE EXTENT APPLICABLE FOLLOWING THE QUALIFICATION OF THE
SENIOR SECURED NOTES INDENTURE UNDER THE TRUST INDENTURE ACT (BUT ONLY INSOFAR
AS THIS AGREEMENT APPLIES TO THE SECOND LIEN CREDITORS), THE PARTIES HERETO
AGREE THAT IF ANY AMENDMENTS TO THIS AGREEMENT OR ANY OTHER SECURITY DOCUMENT
ARE REQUIRED IN ORDER TO COMPLY WITH THE APPLICABLE PROVISIONS OF THE TRUST
INDENTURE ACT, SUCH PARTIES SHALL COOPERATE AND ACT IN GOOD FAITH TO EFFECT SUCH
AMENDMENTS AS PROMPTLY AS PRACTICABLE.


 

20.  NOTICES, ETC.  All notices and communications hereunder shall be in writing
and sent or delivered by mail, telegraph, telex, telecopy, cable or overnight
courier service and all such notices and communications shall, when mailed,
telegraphed, telexed, telecopied, or cabled or sent by overnight courier, be
effective when deposited in the mails, delivered to the telegraph company, cable
company or overnight courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee or any Pledgor
shall not be effective until received by the Pledgee or such Pledgor, as the
case may be.  All such notices and other communications shall be addressed as
follows:

 


(A)                                  IF TO ANY PLEDGOR, C/O:


 

Williams Scotsman, Inc.
8211 Town Center Drive
Baltimore, Maryland  21236
Attention:  John Ross
Telephone No.:  (410) 931-6000
Telecopier No.:  (410) 931-6117

 

26

--------------------------------------------------------------------------------


 


(B)                                 IF TO THE PLEDGEE, AT:


 

Bank of America, N.A.
335 Madison Avenue
New York, NY  10017
Attention:  Business Capital/URGENT
Telephone No.:  (212) 503-7632
Telecopier No.:  (212) 503-7330

 

(c)                                  if to any Bank Creditor other than the
Pledgee, at such address as such Bank Creditor shall have specified in the
Credit Agreement;

 

(d)                                 if to any Interest Rate Creditor, at such
address as such Interest Rate Creditor shall have specified in writing to each
Pledgor and the Collateral Agent;

 

(e)                                  if to the Senior Secured Notes Trustee or
any other Second Lien Creditor, at:

 

U.S. Bank National Association
60 Livingston Avenue
EP-MN-WS3C
St. Paul, Minnesota 55107
Attention:  Richard Prokosch
Telephone No.: (651) 495-3918
Telecopier No.: (651) 495-8097

 

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

 

21.  THE PLEDGEE.  The Pledgee will hold, directly or indirectly in accordance
with this Agreement, all items of the Collateral at any time received by it
under this Agreement.  It is expressly understood and agreed that the
obligations of the Pledgee with respect to the Collateral, interests therein and
the disposition thereof, and otherwise under this Agreement, are only those
expressly set forth in the UCC and this Agreement.

 

22.  WAIVER; AMENDMENT.  Except as contemplated in Section 25 hereof, none of
the terms and conditions of this Agreement may be changed, waived, discharged or
terminated in any manner whatsoever except in accordance with the terms of the
U.S. Security Agreement.

 

23.  MISCELLANEOUS.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns,
provided that no Pledgor may assign any of its rights or obligations under this
Agreement except in accordance with the terms of the Secured Debt Agreements. 
THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH AND GOVERNED
BY THE INTERNAL LAWS OF THE STATE OF NEW YORK.  The headings in this Agreement
are for purposes of reference only and shall not limit or define the meaning
hereof.  This Agreement may be executed in any number of counterparts, each of
which shall be an original, but all of which shall constitute one instrument. 
In the event that any provision of this Agreement shall prove to be

 

27

--------------------------------------------------------------------------------


 

invalid or unenforceable, such provision shall be deemed to be severable from
the other provisions of this Agreement which shall remain binding on all parties
hereto.

 

24.  WAIVER OF JURY TRIAL.  EACH PLEDGOR AND EACH SECURED CREDITOR IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

25.  ADDITIONAL PLEDGORS.  It is understood and agreed that any Subsidiary of
the Borrower that is required to become a party to this Agreement after the
Amendment and Restatement Effective Date pursuant to the requirements of the
respective Secured Debt Agreements, shall become a Pledgor hereunder by (x)
executing a counterpart of the Joinder Agreement substantially in the form of
Exhibit N to the Credit Agreement, and delivering same to the Pledgee,
(y) delivering supplements to Annexes A through G, inclusive, hereto as are
necessary to cause Annexes to be complete and accurate with respect to such
additional Pledgor on such date and (z) taking all actions specified in this
Agreement as would have been taken by such Pledgor had it been an original party
to this Agreement, in each case with all documents required above to be
delivered to the Pledgee and with all documents and actions above to be taken to
the reasonable satisfaction of the Pledgee.

 

26.  RECOURSE.  This Agreement is made with full recourse to the Pledgors and
pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgors contained herein and in the other Secured
Debt Agreements and otherwise in writing in connection herewith or therewith.

 

27.  LIMITED OBLIGATIONS.  It is the desire and intent of each Pledgor and the
Secured Creditors that this Agreement shall be enforced against each Pledgor to
the fullest extent permissible under the laws and public policies applied in
each jurisdiction in which enforcement is sought.  Notwithstanding anything to
the contrary contained herein, in furtherance of the foregoing, it is noted that
the obligations of each Pledgor that is a Subsidiary of the Borrower and which
has executed a guaranty of any of the Obligations pursuant to a Secured Debt
Agreement may have been limited as provided therein.  To the extent not
otherwise provided in a guaranty given by a Pledgor in respect of the Second
Lien Obligations, each Pledgor, other than the Borrower (collectively, the
“second lien pledgors”), the Senior Secured Notes Trustee and each other Second
Lien Creditor hereby confirm that it is the intention of all such Persons that
the grant of the security interest hereunder by the second lien pledgors with
respect to the Second Lien Obligations and the Second Lien Obligations of each
such second lien pledgor hereunder not constitute a fraudulent transfer or
conveyance for purposes of any Bankruptcy Law (as defined in the Senior Secured
Notes Indenture), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar foreign, federal or state law to the extent
applicable to this Agreement and the Second Lien Obligations of the second lien
pledgors hereunder.  To effectuate the foregoing intention, the Senior Secured
Notes Trustee, the other Second Lien Creditors and the second lien pledgors
hereby irrevocably agree that the Second Lien Obligations of the second lien
pledgors hereunder at any time shall be limited to the maximum amount (after
taking into account any guaranty of the First Lien Obligations by the second
lien pledgors) as will result in the Second Lien

 

28

--------------------------------------------------------------------------------


 

Obligations of the second lien pledgors hereunder not constituting a fraudulent
transfer or conveyance.

 

28.  PLEDGEE NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER.  (a)  Nothing
herein shall be construed to make the Pledgee or any other Secured Creditor
liable as a member of any limited liability company or as a partner of any
partnership and neither the Pledgee nor any other Secured Creditor by virtue of
this Agreement or otherwise (except as referred to in the following sentence)
shall have any of the duties, obligations or liabilities of a member of any
limited liability company or partnership.  The parties hereto expressly agree
that, unless the Pledgee shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Pledgee, any other Secured Creditor, any Pledgor
and/or any other Person.

 


(B)                                 EXCEPT AS PROVIDED IN THE LAST SENTENCE OF
PARAGRAPH (A) OF THIS SECTION 28, THE PLEDGEE, BY ACCEPTING THIS AGREEMENT, DID
NOT INTEND TO BECOME A MEMBER OF ANY LIMITED LIABILITY COMPANY OR A PARTNER OF
ANY PARTNERSHIP OR OTHERWISE BE DEEMED TO BE A CO-VENTURER WITH RESPECT TO ANY
PLEDGOR, ANY LIMITED LIABILITY COMPANY, PARTNERSHIP AND/OR ANY OTHER PERSON
EITHER BEFORE OR AFTER AN EVENT OF DEFAULT SHALL HAVE OCCURRED.  THE PLEDGEE
SHALL HAVE ONLY THOSE POWERS SET FORTH HEREIN AND THE SECURED CREDITORS SHALL
ASSUME NONE OF THE DUTIES, OBLIGATIONS OR LIABILITIES OF A MEMBER OF ANY LIMITED
LIABILITY COMPANY OR AS A PARTNER OF ANY PARTNERSHIP OR ANY PLEDGOR EXCEPT AS
PROVIDED IN THE LAST SENTENCE OF PARAGRAPH (A) OF THIS SECTION 28.


 


(C)                                  THE PLEDGEE AND THE OTHER SECURED CREDITORS
SHALL NOT BE OBLIGATED TO PERFORM OR DISCHARGE ANY OBLIGATION OF ANY PLEDGOR AS
A RESULT OF THE PLEDGE HEREBY EFFECTED.


 


(D)                                 THE ACCEPTANCE BY THE PLEDGEE OF THIS
AGREEMENT, WITH ALL THE RIGHTS, POWERS, PRIVILEGES AND AUTHORITY SO CREATED,
SHALL NOT AT ANY TIME OR IN ANY EVENT OBLIGATE THE PLEDGEE OR ANY OTHER SECURED
CREDITOR TO APPEAR IN OR DEFEND ANY ACTION OR PROCEEDING RELATING TO THE
COLLATERAL TO WHICH IT IS NOT A PARTY, OR TO TAKE ANY ACTION HEREUNDER OR
THEREUNDER, OR TO EXPEND ANY MONEY OR INCUR ANY EXPENSES OR PERFORM OR DISCHARGE
ANY OBLIGATION, DUTY OR LIABILITY UNDER THE COLLATERAL.


 

*    *              *    *

 

29

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, each Pledgor and the Pledgee have caused this Agreement to
be executed by their duly elected officers duly authorized as of the date first
above written.

 

 

 

WILLIAMS SCOTSMAN
INTERNATIONAL, INC. (formerly known as
SCOTSMAN HOLDINGS, INC.),

 

as a Pledgor

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Name:

Robert C. Singer

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

WILLIAMS SCOTSMAN, INC.,

 

as a Pledgor

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Name:

Robert C. Singer

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

WILLSCOT EQUIPMENT, LLC,

 

as a Pledgor

 

 

 

By: WILLIAMS SCOTSMAN, INC.,

 

      as Member

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Name:

Robert C. Singer

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

SPACE MASTER INTERNATIONAL, INC.,

 

as a Pledgor

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Name:

Robert C. Singer

 

 

Title:

Executive Vice President and Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

TRUCK & TRAILER SALES, INC.,

 

as a Pledgor

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Name:

Robert C. Singer

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

EVERGREEN MOBILE COMPANY,

 

as a Pledgor

 

 

 

 

 

By:

/s/ Robert C. Singer

 

 

 

Name:

Robert C. Singer

 

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

Accepted and Agreed to:

 

 

 

 

 

BANK OF AMERICA, N.A., as Collateral
Agent

 

 

 

 

 

By:

/s/ Kevin W. Corcoran

 

 

 

 

Name:

Kevin W. Corcoran

 

 

 

Title:

Vice President

 

 

 

U.S. BANK, NATIONAL ASSOCIATION,
as Senior Secured Notes Trustee for the Second
Lien Creditors

 

 

 

 

 

By:

/s/ Richard H. Prokosch

 

 

 

 

Name:

Richard H. Prokosch

 

 

 

Title:

Vice President

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Jurisdiction of Organization

 

Legal Name

 

Type and Jurisdiction of
Organization

 

Organizational
Identification Number

Williams Scotsman International, Inc.

 

Delaware corporation

 

2358175

Williams Scotsman, Inc.

 

Maryland corporation

 

D00245704

Willscot Equipment, LLC

 

Delaware limited liability company

 

2750281

Space Master International, Inc.

 

Georgia corporation

 

K017867

Evergreen Mobile Company

 

Washington corporation

 

600109189

Truck & Trailer Sales, Inc.

 

Missouri corporation

 

00238354

 

--------------------------------------------------------------------------------


 

ANNEX B

 

List of Subsidiaries and Direct Ownership

 

Borrower:

 

Williams Scotsman, Inc.

 

 

(100% Owned by Holdings)

 

 

 

Subsidiaries of Borrower:

 

Willscot Equipment, LLC

 

 

(100% Owned by Borrower)

 

 

 

 

 

Space Master International, Inc.

 

 

(100% Owned by Borrower)

 

 

 

 

 

Evergreen Mobile Company

 

 

(100% Owned by Borrower)

 

 

 

 

 

Truck & Trailer Sales, Inc.

 

 

(100% Owned by Borrower)

 

 

 

Canada:

 

Williams Scotsman of Canada, Inc.

 

 

(100% Owned by Borrower)

 

 

 

Spain:

 

Williams Scotsman Europe, S.L.

 

 

(100% Owned by Borrower)

 

 

 

Mexico:

 

Williams Scotsman Mexico, S. de R.L. de C.V.
(99% Owned by Borrower; 1% Owned by Space Master International, Inc.)

 

 

 

 

 

WS Servicios de Mexico, S. de R.L. de C.V.
(99% Owned by Borrower; 1% Owned by Space Master International, Inc.)

 

--------------------------------------------------------------------------------


 

ANNEX C

 

List of Stock

 

I.                                         Williams Scotsman International, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

Williams Scotsman, Inc.

 

Common

 

3,320,000

 

8

 

100%

 

 

II.                                     Williams Scotsman, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

Space Master International, Inc.

 

Common

 

49,000

 

5

 

100%

 

 

 

 

 

 

 

 

 

 

 

Evergreen Mobile Company

 

Common

 

230

 

6

 

100%

 

 

 

 

 

 

 

 

 

 

 

Truck & Trailer Sales, Inc.

 

Common

 

200

 

8

 

100%

 

 

 

 

 

 

 

 

 

 

 

Williams Scotsman of Canada, Inc.

 

Common

 

1000

 

C-1

 

100%

 

 

 

 

 

 

 

 

 

 

 

Williams Scotsman Europe, S.L.

 

N/A

 

N/A

 

N/A

 

100%

 

 

 

 

 

 

 

 

 

 

 

Williams Scotsman Mexico, S. de R.L. de C.V.

 

N/A

 

N/A

 

N/A

 

99%

 

 

 

 

 

 

 

 

 

 

 

WS Servicios de Mexico, S. de R.L. de C.V.

 

N/A

 

N/A

 

N/A

 

99%

 

 

--------------------------------------------------------------------------------


 

III.                                 Willscot Equipment, LLC

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

 

 

IV.                                 Space Master International, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

Williams Scotsman Mexico, S. de R.L. de C.V.

 

N/A

 

N/A

 

N/A

 

1%

 

 

 

 

 

 

 

 

 

 

 

WS Servicios de Mexico, S. de R.L. de C.V.

 

N/A

 

N/A

 

N/A

 

1%

 

 

V.                                     Evergreen Mobile Company

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

 

 

VI.                                 Truck & Trailer Sales, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

 

 

VII.                             Williams Scotsman of Canada, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Number of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX D

 

List of Notes

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX E

 

List of Limited Liability Company Interests

 

I.                                         Williams Scotsman International, Inc.

 

Name of Issuing
Corporation

 

Type of
Interest

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

II.                                     Williams Scotsman, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

Willscot Equipment, LLC

 

Limited Liability Company Interest

 

2

 

100%

 

 

III.                                 Willscot Equipment, LLC

 

Name of Issuing
Corporation

 

Type of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

IV.                                 Space Master International, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

V.                                     Evergreen Mobile Company

 

Name of Issuing
Corporation

 

Type of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

VI.                                Truck & Trailer Sales, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

VII.                            Williams Scotsman of Canada, Inc.

 

Name of Issuing
Corporation

 

Type of
Shares

 

Certificate
No.

 

Percentage
Owned

 

 

 

 

 

 

 

 

 

None.

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

ANNEX F

 

List of Partnership Interests

 

None.

 

--------------------------------------------------------------------------------


 

ANNEX G

 

List of Chief Executive Offices

 

The Chief Executive Office of each Pledgor is located at:

 

8211 Town Center Drive
Baltimore, Maryland 21236

 

--------------------------------------------------------------------------------


 

ANNEX H

to

PLEDGE AGREEMENT

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests

 

AGREEMENT (as amended, modified or supplemented from time to time, this
“Agreement”), dated as of                       ,         , among the
undersigned pledgor (the “Pledgor”), Bank of America, N.A., not in its
individual capacity but solely as Collateral Agent (the “Pledgee”),
and             , as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).

 

W I T N E S S E T H:

 

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into an Amended and Restated Pledge Agreement, dated as of March 26, 2002,
amended and restated as of August 18, 2003, and amended and restated as of June
    , 2005 (as amended, amended and restated, modified or supplemented from time
to time, the “Pledge Agreement”), under which, among other things, in order to
secure the payment of the Obligations (as defined in the Pledge Agreement), the
Pledgor will pledge to the Pledgee for the benefit of the Secured Creditors (as
defined in the Pledge Agreement), and grant a security interest in favor of the
Pledgee for the benefit of the Secured Creditors in, all of the right, title and
interest of the Pledgor in and to any and all “uncertificated securities” (as
defined in Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in
the State of New York) (“Uncertificated Securities”), (2) Partnership Interests
(as defined in the Pledge Agreement) and (3) Limited Liability Company Interests
(as defined in the Pledge Agreement), in each case issued from time to time by
the Issuer, whether now existing or hereafter from time to time acquired by the
Pledgor (with all of such Uncertificated Securities, Partnership Interests and
Limited Liability Company Interests being herein collectively called the “Issuer
Pledged Interests”); and

 

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
protect the security interest of the Pledgee under the Pledge Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

 

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

 

1.             The Pledgor hereby irrevocably authorizes and directs the Issuer,
and the Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, after receiving a notice from the Pledgee
stating that an “Event of Default” has occurred and is continuing, not to comply
with any instructions or orders regarding any or all of the Issuer Pledged
Interests originated by any person or entity other than the Pledgee (and its
successors and assigns) or a court of competent jurisdiction.

 

--------------------------------------------------------------------------------


 

ANNEX H

Page 2

 

 

2.             The Issuer hereby certifies that (i) no notice of any security
interest, lien or other encumbrance or claim affecting the Issuer Pledged
Interests (other than the security interest of the Pledgee) has been received by
it, and (ii) the security interest of the Pledgee in the Issuer Pledged
Interests has been registered in the books and records of the Issuer.

 

3.             The Issuer hereby represents and warrants that (i) the pledge by
the Pledgor of, and the granting by the Pledgor of a security interest in, the
Issuer Pledged Interests to the Pledgee, for the benefit of the Secured
Creditors, does not violate the charter, by-laws, partnership agreement,
membership agreement or any other agreement governing the Issuer or the Issuer
Pledged Interests, and (ii) the Issuer Pledged Interests are fully paid and
nonassessable.

 

4.             All notices, statements of accounts, reports, prospectuses,
financial statements and other communications to be sent to the Pledgor by the
Issuer in respect of the Issuer will also be sent to the Pledgee at the
following address:

 

335 Madison Avenue

New York, NY 10017

Attention:  Business Capital/URGENT

Telephone No.:  (212) 503-          

Telecopier No.:  (212) 503-7330

 

5.             Until the Pledgee shall have delivered written notice to the
Issuer that all of the Obligations have been paid in full and this Agreement is
terminated, the Issuer will, upon receiving notice from the Pledgee stating that
an “Event of Default” has occurred and is continuing, send any and all
redemptions, distributions, interest or other payments in respect of the Issuer
Pledged Interests from the Issuer for the account of the Pledgor only by wire
transfers to the following address:

 

 

 

ABA No.:

Account in the Name of:

Account No.:

 

6.             Except as expressly provided otherwise in Sections 4 and 5, all
notices, shall be sent or delivered by mail, telegraph, telex, telecopy, cable
or overnight courier service and all such notices and communications shall, when
mailed, telegraphed, telexed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or courier, as the case may be, or sent by telex or
telecopier, except that notices and communications to the Pledgee, the Pledgor
or the Issuer shall not be effective until received by the Pledgee, the Pledgor
or the Issuer, as the case may be.  All notices and other communications shall
be in writing and addressed as follows:

 

--------------------------------------------------------------------------------


 

ANNEX H

Page 3

 

 

(a)

 

if to any Pledgor, at:

 

 

 

 

 

8211 Town Center Drive

 

 

Baltimore, Maryland 21236

 

 

Attention: John Ross

 

 

Tel.: (410) 931-6000

 

 

Fax: (410) 931-6117

 

 

 

(b)

 

if to the Pledgee, at:

 

 

 

 

 

335 Madison Avenue

 

 

New York, NY 10017

 

 

Attention: Business Capital/URGENT

 

 

Telephone No.: (212) 503-           

 

 

Telecopier No.: (212) 503-7330

 

 

 

(c)

 

if to the Issuer, at:

 

 

 

 

 

 

 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder.  As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

 

7.             This Agreement shall be binding upon the successors and assigns
of the Pledgor and the Issuer and shall inure to the benefit of and be
enforceable by the Pledgee and its successors and assigns.  This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which shall constitute one instrument.  In the event that any
provision of this Agreement shall prove to be invalid or unenforceable, such
provision shall be deemed to be severable from the other provisions of this
Agreement which shall remain binding on all parties hereto.  None of the terms
and conditions of this Agreement may be changed, waived, modified or varied in
the manner whatsoever except in writing signed by the Pledgee, the Issuer and
the Pledgor.

 

8.             This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without regard to its principles of
conflict of laws.

 

--------------------------------------------------------------------------------


 

ANNEX H

Page 4

 

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

 

[

 

],

 

as Pledgor

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A., not in its individual
capacity but solely as Collateral Agent and Pledgee

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[

],

 

as Issuer

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------

 